

114 S473 IS: SONG Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 473IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Udall introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo implement programs and activities to raise children up out of poverty and save the next
			 generation.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Saving Our Next Generation Act or the SONG Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings; sense of the Senate. TITLE I—Leadership activities Subtitle A—General programs for children Sec. 101. President's Commission on Children. Sec. 102. Strengthening the social capital of local communities. Sec. 103. Minimum wage increases. Sec. 104. Permanent extension and modifications to child tax credit. Sec. 105. Modifications to earned income tax credit. Sec. 106. Assets for Independence Act. Sec. 107. Community Services Block Grant program. Sec. 108. Grants for working groups on children. Subtitle B—Children’s Savings Accounts Sec. 110. Definitions. Part I—Amendments to the Social Security Act Sec. 111. Interest in, and distribution from, a qualified tuition program required to be disregarded under the TANF program. Sec. 112. Exclusion of interest in, and distribution from, a qualified tuition program from resources under the SSI program. Sec. 113. Child’s savings account required to be disregarded under the TANF program. Sec. 114. Exclusion of child’s savings account from resources under the SSI program. Part II—Amendment to the Food and Nutrition Act of 2008 Sec. 121. Exclusion of child’s savings accounts from resources under the supplemental nutrition assistance program. Part III—Amendment to Low-Income Home Energy Assistance Act of 1981 Sec. 131. Exclusion of child’s savings accounts from resources under the Low-Income Home Energy Assistance Program. Subtitle C—Family and medical leave Part I—Inclusion Sec. 141. Leave to care for a same-sex spouse, domestic partner, parent-in-law, adult child, sibling, grandchild, or grandparent. Sec. 142. Leave for civil service employees to care for same-sex spouse, domestic partner, partner-in-law, adult child, sibling, grandchild, or grandparent. Part II—Family involvement leave Sec. 151. Family involvement leave. Sec. 152. Family involvement leave for civil service employees. Part III—Leave for addressing domestic violence Sec. 161. Leave for addressing domestic violence. Sec. 162. Leave for addressing domestic violence for civil service employees. Part IV—Bereavement leave Sec. 171. Bereavement leave. Sec. 172. Bereavement leave for civil service employees. TITLE II—Health programs Subtitle A—Ensuring Access Sec. 201. Coordination and extension of funding for demonstration project to address health professions workforce needs and maternal, infant, and early childhood home visiting programs. Sec. 202. Health and dental providers. Sec. 203. Direct certification for programs with overlapping eligibility. Sec. 204. GAO report. Sec. 205. Assuring coverage continuity for former foster care children up to age 26. Sec. 206. Drug treatment for juveniles. Subtitle B—Strengthen Children's Health Insurance Program (CHIP) Sec. 211. References; effective date. Part I—Coverage Stability and Reduced Bureaucracy Sec. 221. Assuring care continuity during transitions among CHIP, Medicaid, and qualified health plans. Sec. 222. State flexibility to provide for continuous eligibility. Sec. 223. Outreach to targeted populations. Part II—Benefits and Affordability Sec. 231. Ensuring coverage of preventive health services under Medicaid and CHIP. Part III—Continuing Delivery System Reform Sec. 241. Supporting evidence-based care coordination in communities. Sec. 242. Ensuring care coordination for children. Part IV—Miscellaneous Sec. 251. Inclusion of therapeutic foster care as medical assistance. Subtitle C—Promoting Accountability and Excellence in Child Welfare Sec. 261. Child Welfare Innovation Grant Program. Sec. 262. Ensuring that child welfare Federal discretionary funding is only used for evidence-based programs. Sec. 263. Continuation of authority to approve demonstration projects designed to test innovative strategies in State child welfare programs. Sec. 264. Reports to Congress. TITLE III—Education Sec. 301. Definitions. Subtitle A—Presidential Task Force on K–12 Education Sec. 311. Establishing the Presidential Task Force on K–12 Education. Subtitle B—Pupils prepared for school Sec. 321. Definitions. Part I—Preschool home learning Sec. 322. Parental support for preschool home learning. Part II—Grants supporting universal prekindergarten for all eligible children  Sec. 323. Universal prekindergarten development grants to States. Sec. 324. Two years of voluntary, high-quality, full-day, universal prekindergarten for all eligible children. Part III—Improving access to prekindergarten programs for low-Income children Sec. 325. Low-income prekindergarten grants. Part IV—Head Start, Early Head Start, and Even Start Sec. 326. Expanding Head Start and Early Head Start services. Sec. 327. Improving reading skills of low-income children and families through reauthorizing the William F. Goodling Even Start Family Literacy Program. Subtitle C—Elementary school and secondary school programs Part I—Expanded school calendars Sec. 331. Demonstration grants for States to implement expanded school calendar program. Part II—Pregnant and Parenting Students Access to Education Sec. 335. Short title. Sec. 336. Purposes. Sec. 337. Grants for State and local activities for the education of pregnant and parenting students. Sec. 338. Local educational agency subgrants for the education of pregnant and parenting students. Sec. 339. Conversion to categorical program in event of failure of State regarding expenditure of grants. Sec. 340. National activities. Sec. 341. Effect on Federal and State nondiscrimination laws. Sec. 342. Adding pregnant and parenting data to State report cards. Sec. 343. Authorization of appropriations. Part III—Healthy food, nutrition education, and physical activity Sec. 351. Health education and physical education as core academic subjects. Sec. 352. Allowing funds under the Carol M. White Physical Education Program to be used for additional healthy eating activities. Sec. 353. Enhancing school nutrition. Sec. 354. Allowing teacher and principal training and recruitment funds to be used for instruction in nutrition, fitness, and wellness. Part IV—Education and academic support Sec. 356. Evaluation and identification of best practices regarding education and academic support. Sec. 357. Best practice replication grants. Sec. 358. Study on extended learning time models. Subtitle D—Business Engagement in Schools Sec. 361. Reauthorizing the Carl D. Perkins Career and Technical Education Act of 2006. Sec. 362. Interagency committee. Subtitle E—Support for parents Sec. 371. State and local parenting grant programs. Subtitle F—College affordability Sec. 376. Student loan refinancing. Sec. 377. Publicity of the public loan repayment plan for public service employees. Sec. 378. Student loans allowed to be discharged in bankruptcy. Sec. 379. Requirements for private educational lenders regarding discharge of student loans. Sec. 380. Prohibitions for consumer reporting agencies and furnishers of information to consumer reporting agencies related to private education loans. Sec. 381. Entrance counseling assessment. Sec. 382. National grant to develop and pilot measures of accountability for value and cost-effectiveness in higher education.  2.Findings; sense of the Senate (a)FindingsCongress finds the following:
 (1)Too many children still live in poverty. Not all children in need are benefitting from existing quality programs. This compromises their ability to be healthy, to do well in school, and to raise healthy families themselves.
 (2)Poverty is a vicious cycle, but it can be broken. (3)Many factors contribute to poverty and poor economic, health, and educational outcomes, including unaffordable housing, an unlivable wage, and unsafe housing and communities. Education and good health are keys for economic and social success.
 (4)Economically, poverty predicts most of the poor educational and health outcomes, while poor health and low educational outcomes tend to predict poverty.
 (b)Sense of the SenateIt is the sense of the Senate that the programs most critical to improving child well-being should be fully funded, including—
 (1)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); (2)the State Children's Health Insurance Program established under title XXI of the Social Security Program (42 U.S.C. 1397aa et seq.);
 (3)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (4)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (5)the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766);
 (6)the emergency food assistance program established under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.);
 (7)the temporary assistance for needy families program established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (8)the Maternal, Infant, and Early Childhood Home Visiting program under section 511 of the Social Security Act (42 U.S.C. 711);
 (9)the Early Head Start and Head Start programs under the Head Start Act (42 U.S.C. 9801 et seq.); (10)the Family and Child Education program;
 (11)school-based health centers programs; (12)programs under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.);
 (13)programs under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); (14)programs under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);
 (15)school meal programs; and (16)housing assistance programs.
				ILeadership activities
			AGeneral programs for children
				101.President's Commission on Children
 (a)EstablishmentThere is established the President's Commission on Children (referred to in this section as the Commission).
					(b)Membership
 (1)CompositionThe Commission shall be composed of 20 members to be appointed by the President, by and with the advice and consent of the Senate, of which—
 (A)at least one member shall be a representative of businesses; (B)at least one member shall be a representative of public entities with expertise in child health and welfare;
 (C)at least one member shall be a representative of private entities with expertise in child health and welfare;
 (D)at least one member shall be a representative of nonprofit entities with expertise in child health and welfare; and
 (E)at least one member shall be a representative of child advocacy groups. (2)Date for appointmentThe appointments of the members of the Commission shall be made not later than 6 months after the date of enactment of this Act.
						(3)Period of
 appointment; vacanciesMembers shall be appointed for a term of 4 years, except that of the initial members, 10 such members shall be appointed for a term of 2 years. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. Members may be reappointed.
						(4)Initial
 meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.
 (5)MeetingsThe Commission shall meet at the call of the Chairperson.
 (6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
						(7)Chairman and
 vice chairmanThe Commission shall select a Chairperson and Vice Chairperson from among its members.
						(c)Duties
 (1)In generalThe Commission shall— (A)identify interventions to spur innovation to improve national child well-being outcomes, including—
 (i)evaluating the remuneration of professions responsible for children, including medical, education, and caretaker professionals; and
 (ii)evaluating the developmental model of Federal child health, education, and welfare programs; (B)prioritize Federal partnerships and Federal collaboration with other entities to improve children health, education, and welfare, including—
 (i)identifying Federal programs that should require cross-sector collaboration for funding; (ii)identifying cross-training opportunities in federally funded programs; and
 (iii)expanding collaboration among Federal departments and agencies, including with respect to— (I)programs established under the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.); and
 (II)the early and periodic screening, diagnostic, and treatment program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);
 (C)prioritize the sustainability and long-term success of Federal child health, education, and welfare programs, including through providing incentives for State foundations to provide leadership and identify available resources;
 (D)identify and provide advice of where and how to streamline and coordinate Federal child health, education, and welfare programs, services, and eligibility (as appropriate), including—
 (i)identifying gaps across such programs (by age and time of year); (ii)identifying child-related areas of high risk to better target limited resources; and
 (iii)identifying Federal program where auto-enrollment of children would be appropriate; (E)provide for the conduct of a decennial White House Conference on Improving the Status of Children, such initial conference to be conducted not later than 3 years after the date of enactment of this Act;
 (F)submit the reports described in paragraph (2); and (G)carry out such other activities as the President or Commission determine appropriate.
							(2)Reports
 (A)Biennial reportNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Commission shall submit to the President and the appropriate committees of Congress, a report concerning the activities of the Commission under subsection (c), including the recommendations and accomplishments of the Commission during the period for which the report is being submitted.
 (B)Surgeon GeneralNot later than December 31, 2017, the Commission, in consultation with the Surgeon General, shall submit to the President and the appropriate committees of Congress, a report on improving the health of children.
 (C)Budget reportThe Commission, in consultation and conjunction with the Office of Management and Budget, shall biannually submit to the President and the appropriate committees of Congress, an assessment of the overall impact of the Federal budget on children, including an assessment of the impact of the Federal budget on child well-being.
							(d)Commission
		personnel matters
						(1)Compensation of
 membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
						(2)Travel
 expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
						(3)Detail of
 government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
						(4)Procurement of
 temporary and intermittent servicesThe Chairman of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
						(e)Authorization of
 appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 102.Strengthening the social capital of local communities (a)Institute of medicineThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall enter into a contract with the Institute of Medicine under which the Institute shall conduct a study and submit to the Secretary a report on evidence-based best practices and innovations for fostering safe and stable families, including implementing mentoring programs. The Secretary shall make such report publically available.
					(b)Grants
 (1)In generalThe Secretary shall award grants to eligible entities to enable such entities to carry out programs and activities to implement the best practices and innovations identified in the report submitted under subsection (a).
 (2)EligibilityTo be eligible to receive a grant under paragraph (1), an entity shall— (A)be a State or local government, a federally recognized Indian tribe, or an institute of higher education; and
 (B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)Use of fundsAn entity shall use amounts received under a grant under this subsection to implement programs and activities described in the application submitted by the entity under paragraph (2)(B).
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2016 through 2020.
					103.Minimum wage increases
					(a)Minimum wage
 (1)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:
							
 (1)except as otherwise provided in this section, not less than— (A)$8.20 an hour, beginning on the first day of the sixth month that begins after the date of enactment of the Saving Our Next Generation Act;
 (B)$9.15 an hour, beginning 1 year after that first day; (C)$10.10 an hour, beginning 2 years after that first day; and
 (D)beginning on the date that is 3 years after that first day, and annually thereafter, the amount determined by the Secretary pursuant to subsection (h);.
 (2)Determination based on increase in the consumer price indexSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:
							
 (h)(1)Each year, by not later than the date that is 90 days before a new minimum wage determined under subsection (a)(1)(D) is to take effect, the Secretary shall determine the minimum wage to be in effect pursuant to this subsection for the subsequent 1-year period. The wage determined pursuant to this subsection for a year shall be—
 (A)not less than the amount in effect under subsection (a)(1) on the date of such determination; (B)increased from such amount by the annual percentage increase in the Consumer Price Index for Urban Wage Earners and Clerical Workers (United States city average, all items, not seasonally adjusted), or its successor publication, as determined by the Bureau of Labor Statistics; and
 (C)rounded to the nearest multiple of $0.05. (2)In calculating the annual percentage increase in the Consumer Price Index for purposes of paragraph (1)(B), the Secretary shall compare such Consumer Price Index for the most recent month, quarter, or year available (as selected by the Secretary prior to the first year for which a minimum wage is in effect pursuant to this subsection) with the Consumer Price Index for the same month in the preceding year, the same quarter in the preceding year, or the preceding year, respectively..
 (b)Base minimum wage for tipped employeesSection 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:
						
 (1)the cash wage paid such employee, which for purposes of such determination shall be not less than— (A)for the 1-year period beginning on the first day of the sixth month that begins after the date of enactment of the Saving Our Next Generation Act, $3.00 an hour;
 (B)for each succeeding 1-year period until the hourly wage under this paragraph equals 70 percent of the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of—
 (i)$0.95; or (ii)the amount necessary for the wage in effect under this paragraph to equal 70 percent of the wage in effect under section 6(a)(1) for such period, rounded to the nearest multiple of $0.05; and
 (C)for each succeeding 1-year period after the year in which the hourly wage under this paragraph first equals 70 percent of the wage in effect under section 6(a)(1) for the same period, the amount necessary to ensure that the wage in effect under this paragraph remains equal to 70 percent of the wage in effect under section 6(a)(1), rounded to the nearest multiple of $0.05; and.
					(c)Publication of
 noticeSection 6 of the Fair Labor Standards Act of 1938 (as amended by subsection (a)) (29 U.S.C. 206) is further amended by adding at the end the following:
						
 (i)Not later than 60 days prior to the effective date of any increase in the minimum wage determined under subsection (h) or required for tipped employees in accordance with subparagraph (B) or (C) of section 3(m)(1), as amended by the Saving Our Next Generation Act, the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing the adjusted required wage..
 (d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the first day of the sixth month that begins after the date of enactment of this Act.
					104.Permanent extension and modifications to child tax credit
					(a)Permanent extension
 (1)In generalClause (i) of section 24(d)(1)(B) of the Internal Revenue Code of 1986 is amended by striking $10,000 and inserting $3,000. (2)Conforming amendmentSubsection (d) of section 24 of such Code is amended by striking paragraph (4).
 (3)Elimination of inflation adjustmentSubsection (d) of section 24 of such Code is further amended by striking paragraph (3). (b)Inflation adjustmentSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
							(g)Inflation Adjustment
 (1)In generalIn the case of any taxable year beginning in a calendar year after 2014, the dollar amounts in subsections (a) and (b)(2) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf a dollar amount in subsection (a) or (b)(2), as increased under paragraph (1), is not a multiple of $50, such amount shall be rounded to the nearest multiple of $50..
 (c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 105.Modifications to earned income tax credit (a)Permanent extension of modifications to earned income tax credit (1)Increase in credit percentage for families with 3 or more childrenParagraph (1) of section 32(b) of the Internal Revenue Code of 1986, as amended by the Tax Increase Prevention Act of 2014, is amended by adding at the end the following flush sentence:
							
								In the case of an eligible individual with 3 or more
				qualifying children, the second column shall be applied by
			 substituting 45 for 40..
						(2)Joint
			 returns
							(A)In
 generalSubparagraph (B) of section 32(b)(2) of the Internal Revenue Code of 1986, as amended by the Tax Increase Prevention Act of 2014, is amended by striking $3,000 and inserting $5,000..
							(B)Inflation
 adjustmentsClause (ii) of section 32(j)(1)(B) of such Code is amended—
 (i)by striking $3,000 and inserting $5,000,
 (ii)by striking subsection (b)(2)(B)(iii) and inserting subsection (b)(2)(B), and
 (iii)by striking calendar year 2007 and inserting calendar year 2008.
								(3)Conforming
 amendmentSection 32(b) of such Code is amended by striking paragraph (3).
						(b)Increased
			 credit for individuals with no qualifying children
						(1)In
 generalThe table in subparagraph (A) of section 32(b)(2) of the Internal Revenue Code of 1986 is amended—
 (A)by striking $4,220 in the second column and inserting $8,820, and
 (B)by striking $5,280 in the last column and inserting $10,425.
							(2)Inflation
 adjustmentsSubparagraph (B) of section 32(j)(1) of the Internal Revenue Code of 1986, as amended by this Act, is amended—
 (A)in clause (i)—
 (i)by inserting (except as provided in clause (iii)) after (b)(2)(A), and
 (ii)by striking and at the end, and
 (B)by adding at the end the following new clause:
								
 (iii)in the case of the $8,820 and $10,4250 amount in the table in subsection (b)(2)(A), by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) of such section 1..
							(c)Credit allowed
 for certain childless individuals over age 21Subclause (II) of section 32(c)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended by striking age 25 and inserting age 21.
					(d)Modification of certain eligibility rules
						(1)Modification of
			 abandoned spouse rule
							(A)In
 generalSection 32(c)(1) of the Internal Revenue Code of 1986 (relating to eligible individual) is amended by adding at the end the following new paragraph:
								
									(G)Certain married
 individuals living apartFor purposes of this section, an individual who—
 (i)is married (within the meaning of section 7703(a)) and files a separate return for the taxable year,
 (ii)lives with a qualifying child of the individual for more than one-half of such taxable year, and
 (iii)(I)during the last 6 months of such taxable year, does not have the same principal place of abode as the individual's spouse, or
 (II)has a legally binding separation agreement with the individual’s spouse and is not a member of the same household with the individual’s spouse by the end of the taxable year,
											shall
				not be considered as
				married..
							(B)Conforming
			 amendments
 (i)The last sentence of section 32(c)(1)(A) of the Internal Revenue Code of 1986 is amended by striking section 7703 and inserting section 7703(a).
 (ii)Section 32(d) of such Code is amended by striking In the case of an individual who is married (within the meaning of section 7703) and inserting In the case of an individual who is married (within the meaning of section 7703(a)) and is not described in subsection (c)(1)(G).
								(2)Simplification
			 of rules regarding presence of qualifying child
							(A)Taxpayer
			 eligible for credit for worker without qualifying child if qualifying
			 child
 claimed by another member of familySection 32(c)(1) of the Internal Revenue Code of 1986 (relating to eligible individual), as amended by this Act, is amended by adding at the end the following new paragraph:
								
									(H)Taxpayer
				eligible for credit for worker without qualifying child if
			 qualifying child
				claimed by another member of family
										(i)General
 ruleExcept as provided in clause (ii), in the case of 2 or more eligible individuals who may claim for such taxable year the same individual as a qualifying child, if such individual is claimed as a qualifying child by such an eligible individual, then any other such eligible individual who does not make such a claim of such child or of any other qualifying child may be considered an eligible individual without a qualifying child for purposes of the credit allowed under this section for such taxable year.
										(ii)Exception if
 qualifying child claimed by parentIf an individual is claimed as a qualifying child for any taxable year by an eligible individual who is a parent of such child, then no other custodial parent of such child who does not make such a claim of such child may be considered an eligible individual without a qualifying child for purposes of the credit allowed under this section for such taxable year..
							(B)Taxpayer
			 eligible for credit for worker without qualifying child if qualifying
			 children
 do not have valid social security numberSubparagraph (F) of section 32(c)(1) of the Internal Revenue Code of 1986 is amended to read as follows:
								
									(F)Individuals who
 do not include tin, etc., of any qualifying childIn the case of any eligible individual who has one or more qualifying children, if no qualifying child of such individual is taken into account under subsection (b) by reason of paragraph (3)(D), for purposes of the credit allowed under this section, such individual may be considered an eligible individual without a qualifying child..
							(e)Elimination of
			 disqualified investment income test
						(1)In
 generalSection 32 of the Internal Revenue Code of 1986 is amended by striking subsection (i).
						(2)Conforming
			 amendments
 (A)Section 32(j)(1)(B)(i) of such Code, as amended by this Act, is amended—
 (i)by striking subsections and inserting subsection, and
 (ii)by striking and (i)(1).
 (B)Section 32(j)(2) of such Code is amended to read as follows:
								
 (2)RoundingIf any dollar amount in subsection (b)(2)(A) (after being increased under subparagraph (B) thereof), after being increased under paragraph (1), is not a multiple of $10, such amount shall be rounded to the next nearest multiple of $10..
							(f)Effective
 datesThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					106.Assets for Independence Act
 (a)ReauthorizationSection 416 of the Assets for Independence Act (42 U.S.C. 604 note) is amended by striking and 2003, and inserting 2003, 2015, 2016, 2017, 2018, 2019, and 2020,. (b)Newborn development accountsThe Assets for Independence Act is amended by adding at the end the following new section:
						
							417.Newborn development account demonstration projects
 (a)DefinitionsIn this title: (1)Eligible newbornThe term eligible newborn means an individual who meets the eligibility criteria in subsection (c) and is selected by a qualified entity to participate in a newborn development account demonstration project.
									(2)Newborn development account
 (A)In generalThe term newborn development account means a trust created or organized in the United States exclusively for the purpose of paying the qualified expenses of an eligible newborn, or enabling the eligible newborn to make an emergency withdrawal, but only if the written governing instrument creating the trust contains the requirements described in clauses (i), (ii), and (iv) through (vi) of section 404(a)(5).
										(B)Investment of assets
 (i)In generalSubject to clause (ii), the assets of a newborn development account shall be invested in accordance with the direction of the eligible newborn after consultation with the qualified entity providing deposits for the eligible newborn under subsection (e).
 (ii)InvestmentsThe assets of a newborn development account shall be invested in accordance with the direction of the qualified entity providing deposits for the eligible newborn under subsection (e), in a manner that provides an appropriate balance between return, liquidity, and risk, until the eligible newborn attains age 18.
 (C)Custodial accountsFor purposes of subparagraph (A), a custodial account shall be treated as a trust if the assets of the custodial account are held by a bank (as defined in section 408(n) of the Internal Revenue Code of 1986) or another person who demonstrates, to the satisfaction of the Secretary, that the manner in which such person will administer the custodial account will be consistent with the requirements of this title, and if the custodial account would, except for the fact that it is not a trust, constitute a newborn development account described in subparagraph (A). For purposes of this title, in the case of a custodial account treated as a trust by reason of the preceding sentence, the custodian of that custodial account shall be treated as the trustee of the account.
 (3)Newborn development account demonstration projectThe term newborn development account demonstration project means a demonstration project conducted under this section. (b)Approval of demonstration projects (1)Announcement of demonstration projectsNot later than 3 months after the date of enactment of this section, the Secretary shall publicly announce the availability of funding under this title for newborn development account demonstration projects and shall ensure that applications to conduct such demonstration projects are widely available to qualified entities.
 (2)SubmissionNot later than 6 months after the date of enactment of this section, a qualified entity may submit to the Secretary an application to conduct a demonstration project under this section.
 (3)Criteria and preferencesIn considering whether to approve an application to conduct a demonstration project under this section, the Secretary shall assess the criteria described in section 405(c) and give preferences to applications with the elements described in section 405(d).
 (4)ApprovalNot later than 9 months after the date of enactment of this section, the Secretary shall, on a competitive basis, approve such applications to conduct demonstration projects under this section as the Secretary considers to be appropriate, taking into account the assessments required by paragraph (3). The Secretary shall ensure, to the maximum extent practicable, that the applications that are approved involve a range of communities (both rural and urban) and diverse populations.
									(c)Eligibility criteria
 (1)In generalAn individual shall be eligible to participate in a demonstration project under this section if the individual meets the following criteria:
 (A)NewbornThe individual is born on or after October 1, 2016, and is selected by a qualified entity to participate in a demonstration project under this section within 1 year of the date of the individual's birth.
 (B)Income and net worth testThe individual is a member of a household with an adjusted gross income that does not exceed 400 percent of the poverty line (as determined by the Office of Management and Budget) and a net worth, as of the end of the calendar year preceding the determination of eligibility, that does not exceed $1,000,000.
 (C)Consent of parent or guardianThe parent or legal guardian of the individual has agreed to the individual's participation in the demonstration project.
 (2)Determination of net worthFor purposes of determining the net worth of a household under paragraph (1)(B), a household's assets shall not be considered to include the primary dwelling unit and one motor vehicle owned by a member of the household.
 (3)Individuals unable to complete the projectThe Secretary shall establish such regulations as are necessary to ensure compliance with this title if an individual participating in a newborn development account demonstration project moves from the community in which the project is conducted or is otherwise unable to continue participating in that project, including regulations prohibiting future eligibility to participate in any other demonstration project conducted under this title.
									(d)Demonstration authority; annual grants
 (1)Demonstration authorityIf the Secretary approves an application to conduct a demonstration project under this section, the Secretary shall, not later than 10 months after the date of enactment of this section, authorize the applicant to conduct the project for 5 project years in accordance with the approved application and the requirements of this title.
 (2)Grant authorityFor each project year of a demonstration project conducted under this section, the Secretary may make a grant to the qualified entity authorized to conduct the project. In making such a grant, the Secretary shall make the grant on the first day of the project year in an amount not to exceed the lesser of—
 (A)the aggregate amount of funds committed as matching contributions from non-Federal public or private sector sources; or
 (B)$1,000,000. (e)Deposits by qualified entities (1)In generalNot less than once every 3 months during each project year, each qualified entity under this title shall deposit in the newborn development account of each individual participating in a project under this section, or into a parallel account maintained by the qualified entity—
 (A)from the non-Federal funds described in section 405(c)(4), a matching contribution of not less than $0.50 and not more than $4 for every $1 of earned income (as defined in section 911(d)(2) of the Internal Revenue Code of 1986) deposited in the account by a project participant during that period;
 (B)from the grant made under subsection (d)(2), an amount equal to the matching contribution made under subparagraph (A); and
 (C)any interest that has accrued on amounts deposited under subparagraph (A) or (B) on behalf of that individual.
 (2)Initial depositUpon the establishment of a newborn development account, the qualified entity providing deposits for such account shall deposit in the account $1,000 from the grant made under subsection (d)(2).
 (f)Assignment of social security account numberIn the case of an individual who is selected by a qualified entity to participate in a newborn development account demonstration project and does not have a social security account number, the Secretary shall coordinate with the Commissioner of Social Security to ensure that such individual is assigned a social security account number as required under section 205(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C. 405(c)(2)(B)(i)(II)).
 (g)ApplicationExcept as otherwise provided, all requirements of this title shall— (1)apply to newborn development accounts in the same manner in which they apply to individual development accounts; and
 (2)apply to newborn development demonstration projects in the same manner in which they apply to other demonstration projects conducted under this title..
 (c)Repayment of initial deposit principalSection 202(q) of the Social Security Act (42 U.S.C. 402(q)) is amended by adding at the end the following new paragraph:
						
 (12)In the case of an individual who participated in a newborn development account demonstration project under section 417 of the Assets for Independence Act, beginning with the first month for which such individual is entitled to an old-age, wife's, husband's, widow's, or widow's insurance benefit, the amount of such benefit shall be reduced by up to 25 percent each month until the total amount by which such individual's benefits have been reduced equals $1,000..
					(d)Conforming amendments
 (1)Section 404 of the Assets for Independence Act is amended— (A)in paragraph (3)—
 (i)by inserting or eligible newborn after eligible individual; (ii)in subparagraph (A), by inserting or newborn development account after individual development account; and
 (iii)by inserting or newborn after the individual each place it appears; (B)in paragraph (5)(A)(vi)—
 (i)by inserting or newborn development account after individual development account; and (ii)by inserting or eligible newborn after eligible individual;
 (C)in paragraph (8)— (i)by inserting or newborn development account after individual development account each place it appears;
 (ii)by inserting or eligible newborn after eligible individual each place it appears; (iii)in subparagraph (D), by inserting or NDAs after IDAs in the subparagraph heading; and
 (iv)by adding at the end the following new subparagraph:  (E)Retirement expenses for eligible newbornsIn the case of an eligible newborn who has attained early retirement age (as defined in section 216(l) of the Social Security Act (42 U.S.C. 416)), amounts paid from the newborn development account of such eligible newborn directly to the eligible newborn for purposes of enabling the eligible newborn to meet necessary living expenses.; and
 (D)in paragraph (9)— (i)by inserting or newborn after an individual;
 (ii)by inserting or newborn development account after individual development account; and (iii)by inserting or newborn before during the period.
 (2)Section 416 of the Assets for Independence Act is amended— (A)by inserting and section 202(q)(12) of the Social Security Act after Internal Revenue Code of 1986; and
 (B)by inserting or newborn development account after individual development account. 107.Community Services Block Grant program Section 674(a) of the Community Services Block Grant Act (42 U.S.C. 9903(a)) is amended by striking 2003 and inserting 2014.
				108.Grants for working groups on children
					(a)Working groups
 (1)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall award grant to States to establish Governors Working Groups on Children, that provide innovative, independent, bipartisan, and sustainable leadership at the State level for improving the health status of children.
 (2)FundingIn awarding grants under this subsection, the Secretary shall ensure that grants funds and activities are coordinated with existing funding streams and programs targeted at improving the health status of children.
 (3)AssessmentStates receiving grants under this section shall use a portion of grant funds to assess the impact of State budget allocations to health on child well-being outcomes.
 (4)Health education coordinatorsEach State receiving a grant under this subsection shall appoint a health education coordinator to review and coordinate health and education resources, services, and programs of the State, as appropriate.
 (b)National Technical Assistance GrantThe Secretary shall award a grant to an institution of higher education, a national nonprofit organization, or a foundation, that is capable of providing technical assistance on a national basis, to provide technical assistance to such States and Indian tribes to—
 (1)identify best practices for improving the health status of children; (2)provide consultation, training, and technical assistance to improve the health status of children; and
 (3)improve efforts of States and Indian tribes at capacity building. (c)DefinitionIn this section, the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (d)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this section. BChildren’s Savings Accounts 110.DefinitionsIn this subtitle:
 (1)Child’s savings accountThe term child’s savings account means a trust created or organized exclusively for the purpose of paying the qualified expenses of only an individual who, when the trust is created or organized, has not attained 18 years of age, if the written governing instrument creating the trust contains the following requirements:
 (A)The trustee is a federally insured financial institution, or a State insured financial institution if a federally insured financial institution is not available.
 (B)The assets of the trust will be invested in accordance with the direction of the individual or of a parent or guardian of the individual, after consultation with the entity providing the initial contribution to the trust or, if applicable, a matching or other contribution for the individual.
 (C)The assets of the trust will not be commingled with other property except in a common trust fund or common investment fund.
 (D)Any amount in the trust that is attributable to an account seed or matched deposit may be paid or distributed from the trust only for the purpose of paying qualified expenses of the individual.
 (2)Qualified expensesThe term qualified expenses means, with respect to an individual, expenses that— (A)are incurred after the individual receives a secondary school diploma or its recognized equivalent; and
 (B)are— (i)postsecondary educational expenses (as defined in section 529 of the Internal Revenue Code of 1986) of the individual;
 (ii)for the purchase of a first home by the individual; or (iii)for the capitalization of a business owned by the individual.
							IAmendments to the Social Security Act
					111.Interest in, and distribution from, a qualified tuition program required to be disregarded under
			 the TANF program
 (a)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:
							
 (13)Requirement to disregard interest in and distribution from, a qualified tuition programA State to which a grant is made under section 403 shall disregard the value of any interest in, or distribution from, a qualified tuition program (as defined in section 529(b) of the Internal Revenue Code of 1986), in determining the eligibility of, and the amount or type of assistance to be provided to an individual or family under the State program funded under this part..
						(b)Penalty for noncompliance
 (1)In generalSection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:  (17)Penalty for failure to disregard interest in, or distribution from, a qualified tuition program (A)In generalIf the Secretary finds that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(13) during the fiscal year, the Secretary shall reduce the grant otherwise payable to the State under section 403(a)(1) for the succeeding fiscal year by the percentage specified in subparagraph (B) of this paragraph.
 (B)Amount of reductionThe reduction required under subparagraph (A) shall be— (i)not less than 1 nor more than 2 percent;
 (ii)not less than 2 nor more than 3 percent, if the finding is the 2nd consecutive finding made pursuant to subparagraph (A); or
 (iii)not less than 3 nor more than 5 percent, if the finding is the 3rd or a subsequent consecutive such finding..
 (2)No exception for reasonable causeSection 409(b)(2) of such Act (42 U.S.C. 609(b)(2)) is amended by striking or (13) and inserting (13), or (17). 112.Exclusion of interest in, and distribution from, a qualified tuition program from resources under the SSI programSection 1613(a) of the Social Security Act (42 U.S.C. 1382b(a)) is amended—
 (1)by striking and at the end of paragraph (16); (2)by striking the period at the end of paragraph (17) and inserting ; and; and
 (3)by inserting after paragraph (17) the following:  (18)the value of any interest in, or distribution from, a qualified tuition program (as defined in section 529(b) of the Internal Revenue Code of 1986)..
						113.Child’s savings account required to be disregarded under the TANF program
 (a)In generalSection 408(a)(13) of the Social Security Act (42 U.S.C. 608(a)), as amended by section 111(a) of this Act, is amended—
 (1)by striking (13) and all that follows through A State and inserting the following:  (13)Requirement to disregard interest in, and distribution from, a qualified tuition program, and value of a child’s savings account (A)In generalA State; and
 (2)by inserting and the value of any child’s savings account (as defined in section 401 of the SONG Act) after 1986). (b)Penalty for noncomplianceSection 409(a)(17) of such Act (42 U.S.C. 608(a)(17)), as added by section 101(b)(1) of this Act, is amended in the paragraph heading, by inserting or value of a child’s savings account after program.
						114.Exclusion of child’s savings account from resources under the SSI program
 (a)In generalSection 1613(a) of the Social Security Act (42 U.S.C. 1382b(a)), as amended by section 112 of this Act, is amended—
 (1)by striking and at the end of paragraph (17); (2)by striking the period at the end of paragraph (18) and inserting ; and; and
 (3)by inserting after paragraph (18) the following:  (19)any child’s savings account (as defined in section 401 of the SONG Act), including accrued interest or other earnings thereon..
 (b)Conforming amendmentSection 1613(e)(5) of such Act (42 U.S.C. 1382b) is amended by inserting of this Act or section 110 of the SONG Act before the period. (c)Technical amendmentsEffective immediately after the repeal of the amendments made by the Improving Access to Clinical Trials Act of 2009 (Public Law 111–255), section 1613(a) of the Social Security Act (42 U.S.C. 1382b(a)), as amended by the preceding provisions of this subtitle, is amended—
 (1)by striking and at the end of paragraph (15); (2)by striking and at the end of paragraph (16); and
 (3)by striking paragraph (17) and redesignating paragraphs (18) and (19) as paragraphs (17) and (18), respectively.
							IIAmendment to the Food and Nutrition Act of 2008
					121.Exclusion of child’s savings accounts from resources under the supplemental nutrition assistance
 programSection 5(g) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
						
							(9)Exclusion of Child’s Savings Accounts From Allowable Financial Resources
 (A)ExclusionThe Secretary shall exclude from financial resources under this subsection the value of funds in any child’s savings account.
 (B)Child’s savings accountFor purposes of subparagraph (A), the term child’s savings account has the meaning given such term in section 110 of the SONG Act.. IIIAmendment to Low-Income Home Energy Assistance Act of 1981 131.Exclusion of child’s savings accounts from resources under the Low-Income Home Energy Assistance ProgramSection 2605(f) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)) is amended by adding at the end the following:
						
							(3)Exclusion of Child’s Savings Accounts From Allowable Financial Resources
 (A)ExclusionThe income of a household shall be determined under this section without regard to the value of funds in any child’s savings account.
 (B)Child’s savings accountFor purposes of subparagraph (A), the term child’s savings account has the meaning given such term in section 110 of the SONG Act.. CFamily and medical leave IInclusion 141.Leave to care for a same-sex spouse, domestic partner, parent-in-law, adult child, sibling, grandchild, or grandparent (a)Definitions (1)Inclusion of adult children and children of a domestic partnerSection 101(12) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(12)) is amended—
 (A)by inserting a child of an individual’s domestic partner, after a legal ward,; and
 (B)by striking who is— and all that follows and inserting and includes an adult child..
								(2)Inclusion of
			 grandchildren, grandparents, parents-in-law, siblings, and domestic
 partnersSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is further amended by adding at the end the following:
								
									(20)Domestic
 partnerThe term domestic partner, used with respect to an employee, means—
 (A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union law of the State or political subdivision of a State where the employee resides, or the person who is lawfully married to the employee under the law of the State where the employee resides and who is the same sex as the employee; or
 (B)in the case of an unmarried employee who lives in a State where a person cannot marry a person of the same sex under the laws of the State, a single, unmarried adult person of the same sex as the employee who is in a committed, personal (as defined in regulations issued by the Secretary) relationship with the employee, who is not a domestic partner to any other person, and who is designated to the employer by such employee as that employee’s domestic partner.
 (21)GrandchildThe term grandchild, used with respect to an employee, means any person who is a son or daughter of a son or daughter of the employee.
 (22)GrandparentThe term grandparent, used with respect to an employee, means a parent of a parent of the employee.
 (23)Parent-in-lawThe term parent-in-law, used with respect to an employee, means a parent of the spouse or domestic partner of the employee.
 (24)SiblingThe term sibling, used with respect to an employee, means any person who is a son or daughter of the employee’s parent.
									(25)Son-in-law or
 daughter-in-lawThe term son-in-law or daughter-in-law, used with respect to an employee, means any person who is a spouse or domestic partner of a son or daughter of the employee..
							(b)Leave
 RequirementSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—
 (1)in subsection (a)(1)—
 (A)in subparagraph (C), by striking spouse, or a son, daughter, or parent, of the employee, if such spouse, son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandparent, or sibling, of the employee, if such spouse, domestic partner, son, daughter, parent, parent-in-law, grandparent, or sibling; and
 (B)in subparagraph (E), by striking spouse, or a son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, or sibling,;
 (2)in subsection (a)(3), by striking spouse, son, daughter, parent, and inserting spouse or domestic partner, son, daughter, parent, son-in-law or daughter-in-law, grandparent, sibling,;
 (3)in subsection (e)— (A)in paragraph (2)(A), by striking spouse, parent, and inserting spouse, domestic partner, parent, parent-in-law, grandchild, grandparent, sibling, ; and
 (B)in paragraph (3), by striking spouse, or a son, daughter, or parent, and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, or sibling,; and
 (4)in subsection (f)—
 (A)in paragraph (1), by striking a husband and wife and inserting 2 spouses or 2 domestic partners; and
 (B)in paragraph (2)—
 (i)in subparagraph (A), by striking that husband and wife and inserting those spouses or those domestic partners; and
 (ii)in subparagraph (B), by striking the husband and wife and inserting those spouses or those domestic partners.
 (c)CertificationSection 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is amended—
 (1)in subsection (a), by striking spouse, or parent and inserting spouse, domestic partner, parent, parent-in-law, grandchild, grandparent, or sibling; and
 (2)in subsection (b)—
 (A)in paragraph (4)(A), by striking spouse, or parent and an estimate of the amount of time that such employee is needed to care for the son, daughter, spouse, or parent and inserting spouse, domestic partner, parent, parent-in-law, grandparent, or sibling, and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse, domestic partner, parent, parent-in-law, grandparent, or sibling; and
 (B)in paragraph (7), by striking parent, or spouse and inserting spouse, domestic partner, parent, parent-in-law, grandparent, or sibling.
								(d)Employment and
 Benefits ProtectionSection 104(c)(3) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended—
 (1)in subparagraph (A)(i), by striking spouse, or parent and inserting spouse, domestic partner, parent, parent-in-law, grandparent, or sibling; and
 (2)in subparagraph (C)(ii), by striking spouse, or parent and inserting spouse, domestic partner, parent, parent-in-law, grandparent, or sibling.
							142.Leave for civil service employees to care for same-sex spouse, domestic partner, partner-in-law,
			 adult child, sibling, grandchild, or grandparent
						(a)Definitions
							(1)Inclusion of
 adult children and children of a domestic partnerSection 6381(6) of title 5, United States Code, is amended—
 (A)by inserting a child of an individual’s domestic partner, after a legal ward,; and
 (B)by striking who is— and all that follows and inserting and includes an adult child..
								(2)Inclusion of
			 grandchildren, grandparents, parents-in-law, siblings, and domestic
 partnersSection 6381 of such title is further amended—
 (A)in paragraph (11)(B), by striking ; and and inserting a semicolon;
 (B)in paragraph (12), by striking the period and inserting a semicolon; and
 (C)by adding at the end the following:
									
 (13)the term domestic partner, used with respect to an employee, means—
 (A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union law of the State or political subdivision of a State where the employee resides, or the person who is lawfully married to the employee under the law of the State where the employee resides and who is the same sex as the employee; or
 (B)in the case of an unmarried employee who lives in a State where a person cannot marry a person of the same sex under the laws of the State, a single, unmarried adult person of the same sex as the employee who is in a committed, personal (as defined in regulations issued by the Office of Personnel Management) relationship with the employee, who is not a domestic partner to any other person, and who is designated to the employing office by such employee as that employee’s domestic partner;
 (14)the term grandchild, used with respect to an employee, means any person who is a son or daughter of a son or daughter of the employee;
 (15)the term grandparent, used with respect to an employee, means a parent of a parent of the employee;
 (16)the term parent-in-law, used with respect to an employee, means a parent of the spouse or domestic partner of the employee;
 (17)the term sibling, used with respect to an employee, means any person who is a son or daughter of the employee’s parent; and
 (18)the term son-in-law or daughter-in-law, used with respect to an employee, means any person who is a spouse or domestic partner of a son or daughter of the employee..
								(b)Leave
 RequirementSection 6382 of title 5, United States Code, is amended—
 (1)in subsection (a)(1)— (A)in subparagraph (C), by striking spouse, or a son, daughter, or parent, of the employee, if such spouse, son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandparent, or sibling, of the employee, if such spouse, domestic partner, son, daughter, parent, parent-in-law, grandparent, or sibling; and
 (B)in subparagraph (E), by striking spouse, or a son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, or sibling,;
 (2)in subsection (a)(3), by striking spouse, son, daughter, parent, and inserting spouse or domestic partner, son, daughter, parent, son-in-law or daughter-in-law, grandparent, sibling,; and
 (3)in subsection (e)— (A)in paragraph (2)(A), by striking spouse, parent, and inserting spouse, domestic partner, parent, parent-in-law, grandchild, grandparent, sibling,; and
 (B)in paragraph (3), by striking spouse, or a son, daughter, or parent, and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, or sibling,.
 (c)CertificationSection 6383 of title 5, United States Code, is amended—
 (1)in subsection (a), by striking spouse, or parent and inserting spouse, domestic partner, parent, parent-in-law, grandchild, grandparent, or sibling; and
 (2)in subsection (b)(4)(A), by striking spouse, or parent, and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse, or parent and inserting spouse, domestic partner, parent, parent-in-law, grandparent, or sibling, and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse, domestic partner, parent, parent-in-law, grandparent, or sibling.
							IIFamily involvement leave
					151.Family involvement leave
 (a)Entitlement to LeaveSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended—
 (1)in paragraph (4)— (A)in the first sentence, by striking paragraphs (1) and (3) and inserting paragraphs (1), (3), and (6); and
 (B)in the second sentence, by striking paragraph (1) and inserting paragraph (1) or (6); and (2)by adding at the end the following:
								
									(6)Entitlement to family involvement Leave
 (A)In generalSubject to section 103(h), an eligible employee shall be entitled to a total of 24 hours of leave during any 12-month period—
 (i)to participate in an academic activity of a school of a son or daughter of the employee, such as a parent-teacher conference or an interview for a school;
 (ii)to participate in an extracurricular activity at, or sponsored by, a school of a son or daughter of the employee; or
 (iii)to transport or accompany a spouse, son or daughter, or parent, of the employee to a medical or dental appointment.
 (B)DefinitionsIn this paragraph, the term school means an elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility operated by a provider who meets the applicable State or local government licensing, certification, or registration requirements, if any.
 (7)LimitationNo employee may take more than a total of 12 workweeks of leave under paragraphs (1) and (6) during any 12-month period..
 (b)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the third sentence the following: Leave under subsection (a)(6) may be taken intermittently or on a reduced leave schedule..
 (c)Substitution of paid LeaveSection 102(d)(2)(A) of such Act (29 U.S.C. 2612(d)(2)(A)) is amended by inserting before the period the following: , or for leave provided under subsection (a)(6) for any part of the 24-hour period of such leave under such subsection.
 (d)NoticeSection 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the following:
							
 (4)Notice for family involvement LeaveIn any case in which the necessity for leave under subsection (a)(6) is foreseeable, the employee shall provide the employer with not less than 7 days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under such subsection. If the necessity for the leave is not foreseeable, the employee shall provide such notice as is practicable..
 (e)CertificationSection 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following:
							
 (g)Certification for family involvement LeaveAn employer may require that a request for leave under section 102(a)(6) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe..
						152.Family involvement leave for civil service employees
 (a)Entitlement to LeaveSection 6382(a) of title 5, United States Code, is amended—
 (1)in paragraph (4)— (A)in the first sentence, by striking paragraphs (1) and (3) and inserting paragraphs (1), (3), and (5); and
 (B)in the second sentence, by striking paragraph (1) and inserting paragraph (1) or (5); and (2)by adding at the end the following:
								
 (5)(A)Subject to section 6383(h), an employee shall be entitled to a total of 24 hours of leave during any 12-month period—
 (i)to participate in an academic activity of a school of a son or daughter of the employee, such as a parent-teacher conference or an interview for a school;
 (ii)to participate in an extracurricular activity at, or sponsored by, a school of a son or daughter of the employee; or
 (iii)to transport or accompany a spouse, son, or daughter, or parent, of the employee to a medical or dental appointment.
 (B)In this paragraph, the term school means an elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility operated by a provider who meets the applicable State or local government licensing, certification, or registration requirements, if any.
 (6)No employee may take more than a total of 12 workweeks of leave under paragraphs (1) and (5) during any 12-month period..
 (b)ScheduleSection 6382(b)(1) of such title is amended by inserting after the third sentence the following: Leave under subsection (a)(5) may be taken intermittently or on a reduced leave schedule..
 (c)Substitution of paid LeaveSection 6382(d) of such title is amended by inserting before , except the following: , or for leave provided under subsection (a)(5) any of the employee’s accrued or accumulated annual leave under subchapter I for any part of the 24-hour period of such leave under such subsection.
 (d)NoticeSection 6382(e) of such title is amended by adding at the end the following:
							
 (4)In any case in which the necessity for leave under subsection (a)(5) is foreseeable, the employee shall provide the employing agency with not less than 7 days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under such subsection. If the necessity for the leave is not foreseeable, the employee shall provide such notice as is practicable..
 (e)CertificationSection 6383 of such title is amended by adding at the end the following:
							
 (g)An employing agency may require that a request for leave under section 6382(a)(5) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe..
						IIILeave for addressing domestic violence
					161.Leave for addressing domestic violence
 (a)DefinitionsSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611), as amended by section 141, is further amended by adding at the end the following:
							
 (26)Addressing domestic violence and its effectsThe term addressing domestic violence and its effects, used with respect to an employee, means—
 (A)being unable to attend or perform work due to an incident of domestic violence;
 (B)recovering from, or seeking medical attention for the employee or a son, daughter, or parent (referred to in this paragraph as a family member) of the employee to recover from, injury caused by domestic violence;
 (C)seeking, or assisting a family member in seeking, legal assistance or a remedy, including communicating with the police or an attorney, or participating in any legal proceeding, related to domestic violence;
 (D)obtaining, or assisting a family member in obtaining, services from a domestic violence shelter or program or rape crisis center as a result of domestic violence;
 (E)obtaining, or assisting a family member in obtaining, psychological counseling related to an experience of domestic violence;
 (F)participating in safety planning and other actions, including temporary or permanent relocation, to increase safety from future domestic violence; and
 (G)participating in any other activity necessitated by domestic violence that must be undertaken during the hours of employment involved.
 (27)Domestic violenceThe term domestic violence means domestic violence, and dating violence, as such terms are defined in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925)..
 (b)Leave requirementSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—
 (1)in subsection (a)(1), by adding at the end the following:
								
 (F)In order to care for a son, daughter, or parent of the employee, if such son, daughter, or parent is addressing domestic violence and its effects.
 (G)Because the employee is addressing domestic violence and its effects, which make the employee unable to perform the functions of the position of such employee.;
 (2)in subsection (b), by adding at the end the following:
								
 (3)Domestic violenceLeave under subparagraph (F) or (G) of subsection (a)(1) may be taken by an eligible employee intermittently or on a reduced leave schedule. The taking of leave intermittently or on a reduced leave schedule pursuant to this paragraph shall not result in a reduction in the total amount of leave to which the employee is entitled under subsection (a) beyond the amount of leave actually taken.; and
 (3)in subsection (d)(2)(B), in the first sentence, by striking (C) or (D) and inserting (C), (D), (F), or (G).
 (c)CertificationSection 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613), as amended by section 151(e), is further amended—
 (1)in the title of the section, by inserting before the period the following: ; confidentiality; and
 (2)by adding at the end the following:
								
 (h)Domestic violenceIn determining if an employee meets the requirements of subparagraph (F) or (G) of section 102(a)(1), the employer of an employee may require the employee to provide—
 (1)a written statement describing the domestic violence and its effects;
 (2)documentation of the domestic violence involved, such as a police or court record, or documentation from a shelter worker, an employee of a domestic violence program or rape crisis center, an attorney, a member of the clergy, or a medical or other professional, from whom the employee has sought assistance in addressing domestic violence and its effects; or
 (3)other corroborating evidence, such as a statement from any other individual with knowledge of the circumstances that provide the basis for the claim of domestic violence, or physical evidence of domestic violence, such as a photograph, torn or bloody clothing, or any other damaged property.
 (i)ConfidentialityAll evidence provided to the employer under subsection (h) of domestic violence experienced by an employee or the son, daughter, or parent of an employee, including a statement of an employee, any other documentation or corroborating evidence, and the fact that an employee has requested leave for the purpose of addressing, or caring for a son, daughter, or parent who is addressing, domestic violence and its effects, shall be retained in the strictest confidence by the employer, except to the extent that disclosure is requested, or consented to, by the employee for the purpose of—
 (1)protecting the safety of the employee or a son, daughter, parent, or co-worker of the employee; or
 (2)assisting in documenting domestic violence for a court or agency..
 (d)Table of contentsThe table of contents in section 1(b) of the Family and Medical Leave Act of 1993 is amended by striking the item relating to section 103 and inserting the following:
							Sec. 103. Certification;
				confidentiality..
						162.Leave for addressing domestic violence for
			 civil service employees
 (a)DefinitionsSection 6381 of title 5, United States Code, as amended by section 142(a), is further amended—
 (1)at the end of paragraph (17), by striking and;
 (2)in paragraph (18), by striking the period and inserting a semicolon; and
 (3)by adding at the end the following:
								
 (19)the term addressing domestic violence and its effects has the meaning given the term in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611); and
 (20)the term domestic violence means domestic violence, and dating violence, as such terms are defined in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925)..
 (b)Leave requirementSection 6382 of title 5, United States Code, is amended—
 (1)in subsection (a)(1), by adding at the end the following:
								
 (F)In order to care for a son, daughter, or parent of the employee, if such son, daughter, or parent is addressing domestic violence and its effects.
 (G)Because the employee is addressing domestic violence and its effects, which make the employee unable to perform the functions of the position of such employee.;
 (2)in subsection (b), by adding at the end the following:
								
 (3)Leave under subparagraph (F) or (G) of subsection (a)(1) may be taken by an employee intermittently or on a reduced leave schedule. The taking of leave intermittently or on a reduced leave schedule pursuant to this paragraph shall not result in a reduction in the total amount of leave to which the employee is entitled under subsection (a) beyond the amount of leave actually taken.; and
 (3)in subsection (d), in the first sentence, by striking (D), or (E) and inserting (D), (E), (F), or (G).
 (c)CertificationSection 6383 of title 5, United States Code, as amended by section 152(e), is further amended—
 (1)in the title of the section, by adding at the end the following: ; confidentiality; and
 (2)by adding at the end the following:
								
 (h)In determining if an employee meets the requirements of subparagraph (F) or (G) of section 6382(a)(1), the employing agency of an employee may require the employee to provide—
 (1)a written statement describing the domestic violence and its effects;
 (2)documentation of the domestic violence involved, such as a police or court record, or documentation from a shelter worker, an employee of a domestic violence program or rape crisis center, an attorney, a member of the clergy, or a medical or other professional, from whom the employee has sought assistance in addressing domestic violence and its effects; or
 (3)other corroborating evidence, such as a statement from any other individual with knowledge of the circumstances that provide the basis for the claim of domestic violence, or physical evidence of domestic violence, such as a photograph, torn or bloody clothing, or other damaged property.
 (i)All evidence provided to the employing agency under subsection (h) of domestic violence experienced by an employee or the son, daughter, or parent of an employee, including a statement of an employee, any other documentation or corroborating evidence, and the fact that an employee has requested leave for the purpose of addressing, or caring for a son, daughter, or parent who is addressing, domestic violence and its effects, shall be retained in the strictest confidence by the employing agency, except to the extent that disclosure is requested, or consented to, by the employee for the purpose of—
 (1)protecting the safety of the employee or a son, daughter, parent, or co-worker of the employee; or
 (2)assisting in documenting domestic violence for a court or agency..
 (d)Table of sectionsThe table of sections for chapter 63 of title 5, United States Code, is amended by striking the item relating to section 6383 and inserting the following:
							6383. Certification;
				confidentiality..
						IVBereavement leave
					171.Bereavement leave
						(a)Entitlement to
 leaveSection 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)), as amended by section 161(b), is further amended by adding at the end the following new subparagraph:
							
 (H)Because of the death of a son or daughter, parent, or sibling..
						(b)Requirements
			 relating to leave
 (1)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)), as amended by section 151(b), is further amended by inserting before the last sentence the following new sentence: Leave under subsection (a)(1)(H) shall not be taken by an employee intermittently or on a reduced leave schedule unless the employee and the employer of the employee agree otherwise..
							(2)Substitution of
 paid leaveSection 102(d)(2)(B) of such Act (29 U.S.C. 2612(d)(2)(B)), as amended by section 161(b), is further amended, in the first sentence, by striking or (G) and inserting (G), or (H).
 (3)NoticeSection 102(e) of such Act (29 U.S.C. 2612(e)), as amended by section 151(d), is further amended by adding at the end the following new paragraph:
								
									(5)Notice for
 bereavement leaveIn any case in which the necessity for leave under subsection (a)(1)(H) is foreseeable, the employee shall provide such notice to the employer as is reasonable and practicable..
							(4)Spouses
 employed by same employerSection 102(f)(1)(A) of such Act (29 U.S.C. 2612(f)(1)(A)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), or (H).
							(5)Certification
 requirementsSection 103 of such Act (29 U.S.C. 2613), as amended by section 161(c), is further amended by adding at the end the following:
								
									(j)Certification
 related to a deathAn employer may require that a request for leave under section 102(a)(1)(H) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe. If the Secretary issues a regulation requiring such certification, the employee shall provide, in a timely manner, a copy of such certification to the employer..
				
							(6)Failure to
 return from leaveSection 104(c) of such Act (29 U.S.C. 2614(c)) is amended—
 (A)in paragraph (2)(B)(i), by inserting before the semicolon the following: , or a death that entitles the employee to leave under section 102(a)(1)(H); and
 (B)in paragraph (3)(A)—
 (i)in the matter preceding clause (i), by inserting , or the death, before described;
 (ii)in clause (ii), by striking or at the end;
 (iii)by redesignating clause (iii) as clause (iv); and
 (iv)by inserting after clause (ii) the following:
										
 (iii)a certification that meets such requirements as the Secretary may by regulation prescribe, in the case of an employee unable to return to work because of a death specified in section 102(a)(1)(H); or.
									(7)Employees of
 local educational agenciesSection 108 of such Act (29 U.S.C. 2618) is amended—
 (A)in subsection (c)—
 (i)in paragraph (1)—
 (I)in the matter preceding subparagraph (A), by inserting after medical treatment the following: , or under section 102(a)(1)(H) that is foreseeable,; and
 (II)in subparagraph (A), by inserting after to exceed the following: (except in the case of leave under section 102(a)(1)(H)); and
 (ii)in paragraph (2), by striking section 102(e)(2) and inserting paragraphs (2) and (5) of section 102(e), as applicable; and
 (B)in subsection (d), in paragraphs (2) and (3), by striking or (C) each place it appears and inserting (C), or (H).
								172.Bereavement leave for civil service employees
						(a)Entitlement to
 leaveSection 6382(a)(1) of title 5, United States Code, as amended by section 162(b), is further amended by adding at the end the following:
							
 (H)Because of the death of a son or daughter, parent, or sibling..
						(b)Requirements
			 relating to leave
 (1)ScheduleSection 6382(b)(1) of such title, as amended by section 142(b), is further amended by inserting before the last sentence the following new sentence: Leave under subsection (a)(1)(H) shall not be taken by an employee intermittently or on a reduced leave schedule unless the employee and the employing agency of the employee agree otherwise..
							(2)Substitution of
 paid leaveSection 6382(d) of such title, as amended by section 162(b), is further amended, in the first sentence, by striking or (G) and inserting (G), or (H).
 (3)NoticeSection 6382(e) of such title, as amended by section 152(d), is further amended by adding at the end the following new paragraph:
								
 (5)In any case in which the necessity for leave under subsection (a)(1)(H) is foreseeable, the employee shall provide such notice to the employing agency as is reasonable and practicable..
							(4)Certification
 requirementsSection 6383 of such title, as amended by section 162(c), is further amended by adding at the end the following:
								
 (j)An employing agency may require that a request for leave under section 6382(a)(1)(H) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe. If the Office issues a regulation requiring such certification, the employee shall provide, in a timely manner, a copy of such certification to the employing office..
							IIHealth programs
			AEnsuring Access
				201.Coordination and extension of funding for demonstration project to address health professions
			 workforce needs and maternal, infant, and early childhood home visiting
			 programs
					(a)Demonstration project To address health professions workforce needs
 (1)Coordination with maternal, infant, and early childhood home visiting programsSection 2008(a)(2)(B) of the Social Security Act (42 U.S.C. 1397g(a)(2)(B)), as amended by section 512(dd)(4) of the Workforce Innovation and Opportunity Act (Public Law 113–128), is amended by inserting , any eligible entities conducting a demonstration project awarded under section 2008(a) in the State, after the State TANF program,.
 (2)Extension of fundingSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended— (A)by striking the Secretary to carry out and inserting “the Secretary—
								
 (A)to carry out; (B)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (B)to carry out subsection (a), $85,000,000 for each of fiscal years 2016 through 2020..
							(b)Maternal, infant, and early childhood home visiting programs
 (1)Coordination with health professions workforce needs demonstration projectSection 511 of the Social Security Act (42 U.S.C. 711) is amended— (A)in subsection (e)—
 (i)by redesignating paragraph (10) as paragraph (11); and (ii)by inserting after paragraph (9), the following:
									
 (10)A statement describing how the program will be coordinated with any demonstration project awarded under section 2008(a) that is being conducted in the State (relating to health professions workforce needs).; and
 (B)in subsection (h)(1)— (i)in subparagraph (A), by striking and after the semicolon;
 (ii)by redesignating subparagraph (B) as subparagraph (C); and (iii)by inserting after subparagraph (A), the following:
									
 (B)coordinating the awarding and oversight of grants under this section with the Secretary of Labor's awarding of grants and oversight of demonstration projects designed to address health professions workforce needs under section 2008(a); and.
 (2)Extension of fundingSection 511(j)(1) of the Social Security Act (42 U.S.C. 711(j)(1)) is amended— (A)in subparagraph (E), by striking and after the semicolon;
 (B)in subparagraph (F)— (i)by striking March 31 and inserting September 30; and
 (ii)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (G)$400,000,000 for each of fiscal years 2016 through 2020.. (c)Year-Round health centers (1)In generalThe Secretary of Health and Human Services shall permit school-based health centers that are funded under section 399Z–1 of the Public Health Service Act (42 U.S.C. 280h–5) to provide services to students on a year-round basis.
 (2)Summer activitiesSchool-based health centers described in paragraph (1) shall provide services to students who are participating in summer camp and other appropriated programs at the school involved. Such services may include tutoring and other enrichment experiences.
 (d)Coordination of schools and community health centersThe Secretary of Health and Human Services shall encourage community health centers funded under section 330 of the Public Health Service Act (42 U.S.C. 254b) to coordinate child and adolescent health care in local elementary and secondary schools through the provision of in-school health services by such centers.
					202.Health and dental providers
					(a)Expand opportunities for dental providers and nurses
 (1)Dental hygienists and nurses as corp membersSection 331(a) of the Public Health Service Act (42 U.S.C. 254d(a)) is amended by adding at the end the following:
							
 (4)In carrying out this subpart, the Secretary shall implement a program to enable dental hygienists and nurses to be Corps members if such hygienists and nurses will provide services in a health professional shortage area that is a school described in the last sentence of section 332(a)(1)..
 (2)Health professional shortage areasSection 332(a)(1) of the Public Health Service Act (42 U.S.C. 254e(a)(1)) is amended by adding at the end the following: Such term shall, with respect to dental hygienists and nurses, include elementary and secondary schools that receive assistance under title I of the Elementary and Secondary Education Act of 1965..
 (b)Behavioral health screening and servicesPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding at the end the following:
						
							399Z–2.Grants for behavioral health screening and services
 (a)In generalThe Secretary shall award grants to eligible entities to enable such entities to provide behavioral health screening and behavioral health services to individuals served by such entities.
 (b)EligibilityTo be eligible to receive a grant under this section, an entity shall— (1)be a school-based health center that receives a grant under section 399Z–1; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsAn entity shall use amounts received under a grant under this section to provide behavioral health screening and behavioral health services to individuals served by such entity.
 (d)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this section.. (c)Year-Round health centers (1)In generalThe Secretary of Health and Human Services shall permit school-based health centers that are funded under section 399Z–1 of the Public Health Service Act (42 U.S.C. 280h–5) to provide services to students on a year-round basis.
 (2)Summer activitiesSchool-based health centers described in paragraph (1) shall provide services to students who are participating in summer camp and other appropriated programs at the school involved. Such services may include tutoring and other enrichment experiences.
 (d)Coordination of schools and community health centersThe Secretary of Health and Human Services shall encourage community health centers funded under section 330 of the Public Health Service Act (42 U.S.C. 254b) to coordinate child and adolescent health care in local elementary and secondary schools through the provision of in-school health services by such centers.
					203.Direct certification for programs with overlapping eligibility
					(a)Medicaid eligibility
 (1)Direct certification of SNAP-eligible children and Head Start-eligible children in MedicaidSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended— (A)by redesignating the paragraph (14) added by section 3(c)(1) of Public Law 111–255 as paragraph (16); and
 (B)by inserting after the paragraph (14) added by section 2002 of Public Law 111–148 the following:  (15)Direct certification for children eligible for SNAP or Head Start (A)In generalEach State plan approved under this title must provide that a child described in subparagraph (B) shall be deemed to have applied for medical assistance and to have been found eligible for such assistance under the State plan under this title, without further application, as of the date the State agency responsible for administering the State plan under this title receives certification from a State agency conducting eligibility determinations for a program referred to in subparagraph (B) that the child has been determined eligible for that program. A child directly certified as eligible for medical assistance under this paragraph shall remain eligible for such assistance for a period of one year.
 (B)Children describedThe children described in this subparagraph are the following: (i)SNAP-eligible childrenA child who is a member of a household receiving assistance under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008.
 (ii)Head Start-eligible and Early Head Start-eligible childrenA child who is eligible to participate in a Head Start program under section 645, or a child under age 3 who is eligible to participate in an Early Head Start program under section 645A(c), of the Head Start Act (42 U.S.C. 9840, 9840a(c))..
							(2)Removal of sunset for Express Lane Eligibility option and expansion to	pregnant women, foster
			 children, and children
 with special health care needsSection 1902(e)(13) (42 U.S.C. 1396a(e)(13)) is amended— (A)in subparagraph (A), by adding at the end the following new clause:
								
 (iii)State option to extend express lane eligibility to pregnant womenAt the option of the State, the State may apply the provisions of this paragraph with respect to determining eligibility under this title for a pregnant woman. In applying this paragraph in the case of a State electing such an option, any reference in this paragraph to a child with respect to this title (other than a reference to child health assistance) shall be deemed to be a reference to a pregnant woman.; 
 (B)in subparagraph (G), by adding at the end the following new sentence: Notwithstanding the age limit specified in the preceding sentence, such term includes an individual described in subsection (a)(10)(A)(i)(IX) and, at the option of the State, an individual described in section 2110(c)(1)(B).; and
 (C)by striking subparagraph (I). (3)Increased flexibility for enrollment and simplified reverification; best practicesThe Secretary of Health and Human Services shall—
 (A)encourage State Medicaid programs to adopt procedures that simplify and increase the options for children to apply for medical assistance, and the options for children to reapply and renew their eligibility for such assistance, including by encouraging States to allow applications to be made online, in person, and over the telephone and to enter into agreements with other State agencies that administer low-income assistance programs for children under which the State Medicaid agency will not require original documentation for renewal of a child's eligibility for medical assistance, or for reenrollment of a child in the Medicaid program, if original documents supporting the child's eligibility was provided to another State agency within the most recent 12-month period;
 (B)identify best practices of State Medicaid programs for simplified enrollment, renewal, and reenrollment of eligible children; and
 (C)make available to directors of State Medicaid agencies a description of the best practices.
							(b)SNAP and school meals program eligibility
						(1)Direct certification of Head Start-eligible children in the supplemental nutrition assistance
 programSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by adding at the end the following:
							
 (w)Direct certification of Head Start-Eligible childrenEach State agency shall establish procedures that ensure that any household that contains is a child who is eligible to participate in a Head Start program under section 645, or a child under age 3 who is eligible to participate in an Early Head Start program under section 645A(c), of the Head Start Act (42 U.S.C. 9840, 9840a(c)), shall be certified to receive benefits under this Act without further application.. 
						(2)Best practices for direct certification for children in supplemental nutrition assistance program
 householdsSection 9(b)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(4)) is amended by adding at the end the following:
							
 (H)Best practicesThe Secretary shall— (i)review the manner in which State agencies enter into agreements and establish procedures described in subparagraph (B) and local educational agencies conduct certifications under subparagraph (C);
 (ii)identify best practices; and (iii)make available to States, State agencies, and local educational agencies a description of the best practices..
 (3)Direct certification of Medicaid-eligible children into school meals programSection 9(b)(15) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(15)) is amended by adding at the end the following:
							
								(I)Direct certification required
 (i)Definition of without further applicationIn this subparagraph, the term without further application has the meaning given the term in paragraph (4)(G). (ii)In generalFor the school year beginning on July 1, 2016, and each subsequent school year, each State agency shall enter into an agreement with the 1 or more State agencies conducting eligibility determinations for the Medicaid program.
 (iii)ProceduresSubject to paragraph (6), the agreement shall establish procedures under which an eligible child shall be certified as eligible for free lunches under this Act and free breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), without further application.
 (iv)CertificationSubject to paragraph (6), under the agreement the local educational agency conducting eligibility determinations for a school lunch program under this Act and a school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) shall certify an eligible child as eligible for free lunches under this Act and free breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), without further application.
 (v)Best practicesThe Secretary shall— (I)review the manner in which State agencies entered into agreements and established procedures described in subparagraph (C) and local educational agencies conducted certifications under subparagraph (D);
 (II)identify best practices; and (III)make available to States, State agencies, and local educational agencies a description of the best practices..
						(4)Increased flexibility for enrollment options
 (A)Supplemental nutrition assistance programSection 11(e)(1) of the Food and Nutrition Assistance Act of 2008 (7 U.S.C. 2020(e)(1)) is amended— (i)in subparagraph (A), by striking and at the end;
 (ii)in subparagraph (B), by inserting and after the semicolon at the end; and (iii)by adding at the end the following:
									
 (C)to the maximum extent practicable— (i)increase flexibility for households applying to participate in the program, including allowing applications to be made online, in person, and over the telephone; and
 (ii)simplify any subsequent verification or reapplication procedures so as to maximize flexibility for applicant households;.
 (B)School meals programsSection 9(b)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(32)(B)) is amended by adding at the end the following:
								
 (iii)Increased flexibility for enrollment optionsTo the maximum extent practicable, the Secretary shall— (I)increase flexibility for households applying to receive free or reduced price school lunches under this Act or free or reduced price school breakfasts under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), including allowing household applications to be made online, in person, and over the telephone; and
 (II)simplify any subsequent verification or reapplication procedures so as to maximize flexibility for applicant households..
 (c)Annual ranking of statesThe Secretary of Health and Human Services and the Secretary of Agriculture annually shall identify and rank States on the basis of their success in identifying and enrolling eligible children under the direct certification authorities and the options for increased flexibility for enrollment, renewal, and reenrollment of eligible children established under Medicaid (42 U.S.C. 1396 et seq.), the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), and the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 204.GAO reportNot later than 10 months after the date of enactment of this subtitle, the Comptroller General of the United States shall submit to Congress a report on the feasibility of providing a public health insurance pathway for children that would—
 (1)be available on the American Health Benefit Exchanges (both on the State and Federal levels) to all children in the United States from birth through age 22 who do not receive health insurance coverage through an employer plan maintained by a family member;
 (2)be underwritten based on a single, national pediatric pool; and (3)be financed using resources available through the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the State Children's Health Insurance Program under title XXI of such Act (42 U.S.C. 1397aa et seq.), and the premium assistance subsidies under section 36B of the Internal Revenue Code of 1986.
					205.Assuring coverage continuity for former foster care children up to age 26
 (a)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is amended—
 (1)in item (bb)— (A)by striking are not described in or enrolled under and inserting are not described in and are not enrolled under; and
 (B)by adding and after the semicolon; (2)in item (cc)—
 (A)by striking responsibility of the State and inserting responsibility of a State; and (B)by striking ; and and inserting a period; and
 (3)by striking item (dd). (b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this subtitle.
					206.Drug treatment for juveniles
					(a)Comprehensive mental health assessment and referral for juveniles in custody
 (1)Medicaid state plan amendmentSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (A)in subsection (a)—
 (i)by striking and at the end of paragraph (80); (ii)by striking the period at the end of paragraph (81) and inserting ; and; and
 (iii)by inserting after paragraph (81) the following new paragraph:  (82)provide that the State shall enter into arrangements with State and, as applicable, tribal, juvenile justice agencies to ensure that—
 (A)the intake process for any individual who is under 18 years of age, without regard to whether the individual is eligible for medical assistance under the State plan or under a waiver of the plan, includes, prior to any judicial determination being made with respect to the individual, a comprehensive mental health assessment of the individual;
 (B)the comprehensive mental health assessment of the individual is presented and considered during any hearing at a which a judicial determination is made with respect to the individual;
 (C)not later than 5 days after such assessment, the individual is referred for community mental health and other therapeutic services (as defined in subsection (ll)(1)(B)) on the basis of the assessment; and
 (D)if the individual is an eligible juvenile (as defined in subsection (ll)(1)(A)) the individual is provided with such community mental health and other therapeutic services without regard to whether the individual is, or may be, an inmate of a public institution (as defined in subsection (ll)(1)(C)) and without regard to whether such services are otherwise furnished as medical assistance under the State plan.; and
 (B)by adding at the end the following new subsection:  (ll)Mental health assessment and referral for juveniles (1)DefinitionsFor purposes of this subsection and subsection (a)(82):
 (A)Eligible juvenileThe term eligible juvenile means an individual who is under 18 years of age and who is enrolled for medical assistance under the State plan or who becomes eligible to enroll for such medical assistance while an inmate of a public institution.
 (B)Community mental health and other therapeutic servicesThe term community mental health and other therapeutic services means any or all of the following: (i)Therapeutic behavioral services.
 (ii)Intensive home-based mental health services. (iii)Therapeutic foster care.
 (iv)Intensive care coordination. (v)Such services as the Secretary may specify, that would enable an eligible juvenile who is an inmate of a public institution to be released from the institution upon an order for a non-secure or community placement.
 (vi)Such services, as the Secretary may specify, that may prevent an eligible juvenile from becoming an inmate of a public institution.
 (C)Inmate of a public institutionThe term inmate of a public institution has the meaning given such term for purposes of applying the subdivision (A) following paragraph (29) of section 1905(a), taking into account the exception in such subdivision for a patient of a medical institution.
 (2)Treatment as medical assistance; application of third party liabilityNotwithstanding any other provision of this title— (A)the cost of providing individuals with a comprehensive mental health assessment and of providing eligible juveniles with community mental health and other therapeutic services in accordance with subsection (a)(82) shall be treated as medical assistance for purposes of section 1903; and
 (B)with respect to the cost of providing individuals with such a comprehensive mental health assessment—
 (i)the State shall make payment for such cost in accordance with the usual payment schedule under the State plan for such cost without regard to any third-party liability for payment for such cost, if, in any case where third-party liability is derived through insurance or otherwise, payment has not been made by any such third party within 90 days after the date the provider of such cost has initially submitted a claim to such third party for payment for such cost, except that the State may make such payment within 30 days after such date if the State determines doing so is cost-effective and necessary to ensure access to care; and
 (ii)the State shall seek reimbursement from such third party in accordance with subsection (a)(25)(B).. (2)Effective date (A)In generalExcept as provided in subparagraph (B), the amendments made by paragraph (1) shall be effective on the date of enactment of this subtitle.
 (B)Rule for changes requiring state legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by paragraph (1), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this subtitle. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
							(b)Coordinated grant program
 (1)GAO reportNot later than 1 year after the date of enactment of this subtitle, the Comptroller General of the United States shall conduct a study, and submit a report to the Attorney General and the Administrator of the Substance Abuse and Mental Health Services Administration, to identify evidence-based intervention strategies that divert juveniles from incarceration to community behavioral health assessment and treatment, including drug courts, teen courts, family-based dual diagnosis treatment for juveniles, and early intervention programs.
 (2)GrantsBased on the report submitted under paragraph (1), the Attorney General, in coordination with the Administrator of the Substance Abuse and Mental Health Services Administration, shall establish a coordinated grant program to award grants to States, territories, and Native American tribes, to enable such States, territories, and tribes to implement diversion programs of the type identified in such report, and provide for the use of reimbursable medically necessary services to prevent the incarceration of youth in public institutions, particularly youth with behavioral health problems.
 (3)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this subsection.
 (c)Reauthorization of mental health courtsThere are authorized to be appropriated to carry out part W of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ii et seq.), such sums as may be necessary for each of fiscal years 2015 through 2019.
 (d)Reauthorization of drug courtsThere are authorized to be appropriated to carry out part V of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797u et seq.), such sums as may be necessary for each of fiscal years 2015 through 2019.
					(e)JJDPA
 (1)State planSection 223(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is amended—
 (A)in paragraph (27), by striking and at the end; (B)in paragraph (28), by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (29)address juvenile detention prevention efforts by providing assurances of the adequacy of the provision of mental health services that are geographically convenient and appropriate to meet the need of youth referred for mental health assessment services prior to adjudication..
 (2)ReauthorizationSection 299 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is amended by adding at the end the following:
							
 (e)Authorization of appropriations for part BIn addition to amounts otherwise made available, there are authorized to be appropriated to carry out part B, and authorized to remain available until expended, such sums as may be necessary for each of fiscal years 2015 through 2019..
 (3)Best practicesSection 204(b) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5614(b)) is amended—
 (A)in paragraph (6), by striking and at the end; (B)in paragraph (7), by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (8)identify best practices relating to community-based alternatives to incarceration and provide technical assistance to States, localities and Indian tribes to create or expand such community-based alternatives..
							BStrengthen Children's Health Insurance Program (CHIP)
				211.References; effective date
 (a)ReferencesIn this subtitle: (1)CHIPThe term CHIP means the State Children’s Health Insurance Program established under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) (whether implemented under title XIX, XXI, or both, of the Social Security Act).
 (2)MedicaidThe term Medicaid means the program for medical assistance established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (3)SecretaryThe term Secretary means the Secretary of Health and Human Services. (b)Effective date (1)General effective dateUnless otherwise provided in this subtitle, subject to subsections (b) and (c), this subtitle (and the amendments made by this subtitle) shall take effect as if enacted on October 1, 2014, and shall apply to medical assistance and child health assistance furnished under titles XIX and XXI, respectively, of the Social Security Act on or after that date.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or a State child health plan under title XXI of such Act (42 U.S.C. 1397aa et seq.), which the Secretary determines requires State legislation in order for the respective plan to meet one or more additional requirements imposed by amendments made by this subtitle, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this subtitle. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
						ICoverage Stability and Reduced Bureaucracy
					221.Assuring care continuity during transitions among CHIP, Medicaid, and qualified health plans
 (a)Continuity of careThe Secretary of Health and Human Services shall issue regulations for purposes of ensuring continuity of care for children who—
 (1)are undergoing an active course of treatment; and (2)involuntarily change coverage under health insurance, the State plan under the Medicaid program under title XIX of the Social Security Act, or the State child health plan under title XXI of such Act during such course of treatment for any reason, including a reason related to a change in income, health plan termination, or a material change or changes to the plan’s health benefits coverage.
							(b)Ensuring comparability of coverage
 (1)In generalNot later than 18 months after the date of the enactment of the Saving Our Next Generation Act, the Secretary of Health and Human Services shall review, with respect to a State, the benefits (by each benefit class) offered for children and the cost-sharing imposed with respect to such benefits by qualified health plans offered through an Exchange established under title I of the Patient Protection and Affordable Care Act in the State. The Secretary shall make the findings of such review available on the public Internet site of the Department of Health and Human Services.
 (2)Regulations requiredIf, following such review, the Secretary determines that benefits and cost-sharing protections referred to in paragraph (1) are not comparable to the benefits (by each benefit class) offered and cost-sharing protections provided under the State child health plan under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) in the State, the Secretary, not later than January 1, 2017, shall issue a rule, to apply with respect to plan years beginning in 2019, establishing requirements designed to ensure that such qualified health plans offer benefits and cost-sharing protections that are comparable to the benefits and cost-sharing protections provided under such State child health plan for plan year 2019.
 222.State flexibility to provide for continuous eligibilitySection 1902(e)(12) of the Social Security Act (42 U.S.C. 1396a(e)(12)) is amended to read as follows:
						
							(12)Continuous eligibility option
 (A)ChildrenAt the option of the State, the plan may provide that a child (as defined in paragraph (13)(G)) who is determined to be eligible for benefits under a State plan approved under this title under subsection (a)(10)(A) shall remain eligible for those benefits until the earlier of—
 (i)the end of a period (not to exceed 12 months) following the determination; or (ii)the time that the child exceeds the age specified in such paragraph (13)(G).
									(B)Certain nonelderly adults
 (i)In generalAt the option of the State, the plan may provide that in the case of an eligible adult who is determined to be eligible for benefits under a State plan approved under this title (or a waiver of such plan), the eligible adult shall remain eligible for those benefits until the end of a period (not to exceed 12 months) following the determination.
 (ii)Eligible adult definedIn this subparagraph, the term eligible adult means— (I)an individual (other than a child) whose income eligibility under the State plan or under a waiver of the plan for medical assistance is determined under paragraph (14); and
 (II)an individual included in any other group of individuals the Secretary determines appropriate.. 223.Outreach to targeted populations (a)Requirement that managed care organizations provide language services to enrolleesSection 1932(b) of the Social Security Act (42 U.S.C. 1396u–2(b)) is amended by adding at the end the following new paragraph:
							
 (9)Language servicesEach contract with a managed care entity under section 1903(m) or under section 1905(t)(3) shall require the entity to provide and pay for language services, including oral interpretation and written translation services, for an individual and the parent or guardian of such individual who is eligible for medical assistance under the State plan under this title and is enrolled with the entity and is limited English proficient when interacting with the entity or with any provider receiving payment from the entity. Such language services shall be provided in conjunction with all covered items and services that are available to such individuals under the contract.. 
 (b)Medicaid health care disparitiesSection 1946 of the Social Security Act (42 U.S.C. 1396w–5) is amended by adding at the end the following new subsection:
							
 (d)AppropriationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to carry out this section $20,000,000, to remain available until expended..
 (c)Effective dateThe amendments made by this section take effect on the date of enactment of this subtitle. IIBenefits and Affordability 231.Ensuring coverage of preventive health services under Medicaid and CHIP (a)Medicaid (1)Clarifying preventive coverageSection 1905(a)(13) of the Social Security Act (42 U.S.C. 1396d(a)(13)) is amended—
 (A)by striking subparagraphs (A) and (B); (B)by redesignating subparagraph (C) as subparagraph (B); and
 (C)by inserting before subparagraph (B) (as so redesignated) the following new subparagraph:  (A)the items and services described in paragraphs (1) through (5) of section 2713(a) of the Public Health Service Act; and.
 (2)Conforming amendmentSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended in the matter preceding clause (i), by inserting , (13)(A) before , (17).
 (b)CHIPSection 2103(c)(1)(D) of the Social Security Act (42 U.S.C. 1397cc(c)(1)(D)) is amended by striking Well-baby and inserting Items and services described in paragraphs (1) through (5) of section 2713(a) of the Public Health Service Act, including well-baby.
						(c)Cost-Sharing prohibitions
 (1)In generalSection 1916 of the Social Security Act (42 U.S.C. 1396(o)) is amended— (A)in subsection (a)(2)—
 (i)in subparagraph (D), by striking or at the end; (ii)in subparagraph (E), by striking hospice care (as defined in section 1905(o)); and at the end and inserting hospice care (as defined in section 1905(o)), or; and
 (iii)by adding at the end the following new subparagraph:  (F)items and services described in section 1905(a)(13)(A); and; and
 (B)in subsection (b)(2)— (i)in subparagraph (D), by striking or at the end;
 (ii)in subparagraph (E), by striking hospice care (as defined in section 1905(o)); and at the end and inserting hospice care (as defined in section 1905(o)), or; and (iii)by adding at the end the following new subparagraph:
										
 (F)items and services described in section 1905(a)(13)(A); and. (2)State optionSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the following new clause:
								
 (xi)Items and services described in section 1905(a)(13)(A).. IIIContinuing Delivery System Reform 241.Supporting evidence-based care coordination in communities (a)In generalSection 511(j)(1) of the Social Security Act (42 U.S.C. 711(j)(1)) is amended—
 (1)in subparagraph (D), by inserting and at the end; (2)in subparagraph (E), by striking fiscal year 2014; and and inserting each of fiscal years 2014 through 2019.; and
 (3)by striking subparagraph (F). (b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this subtitle.
 242.Ensuring care coordination for childrenSection 2706 of the Patient Protection and Affordable Care Act (42 U.S.C. 1396a note) is amended— (1)in subsection (a)(2), by striking 2016 and inserting 2019; and
 (2)in subsection (e), by striking appropriated and all that follows through the period at the end and inserting the following:  appropriated to carry out this section—(1)for fiscal year 2014, such sums as are necessary; (2)for each of fiscal years 2015 through 2019, $100,000,000; and
 (3)for the period beginning on October 1, 2019, and ending on December 31, 2019, $25,000,000.. IVMiscellaneous 251.Inclusion of therapeutic foster care as medical assistance (a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
 (1)in subsection (a)— (A)in paragraph (28), by striking and at the end;
 (B)by redesignating paragraph (29) as paragraph (30); and (C)by inserting after paragraph (28) the following new paragraph:
									
 (29)therapeutic foster care services (to the extent allowed and as defined in subsection (ee)); and; and (2)by adding at the end the following new subsection:
								
 (ee)(1)For purposes of subsection (a)(29), subject to the succeeding paragraphs of this subsection, the term therapeutic foster care services means services provided for children who have not attained age 21, and who, as a result of mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, need the level of care provided in an institution (including a psychiatric residential treatment facility) or nursing facility the cost of which could be reimbursed under the State plan but who can be cared for or maintained in a community placement, through a qualified therapeutic foster care program described in paragraph (2).
 (2)A qualified therapeutic foster care program described in this paragraph is a program that— (A)not later than 3 years after the date of enactment of this subsection, is licensed by the State and accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or by another equivalent accreditation agency (or agencies) as the Secretary may recognize;
 (B)provides structured daily activities, including the development, improvement, monitoring, and reinforcement of age-appropriate social, communication and behavioral skills, trauma-informed and gender-responsive services, crisis intervention and crisis support services, medication monitoring, counseling, and case management, and may furnish other intensive community services; and
 (C)provides biological parents, kinship caregivers, and foster care parents with specialized training and consultation in the management of children with mental illness, other emotional or behavioral disorders, medically fragile conditions, developmental disabilities, the impact of trauma on child and caregiver, and specific additional training on the needs of each child provided such services.
 (3)In making coverage determinations in accordance with paragraph (1), a State may employ medical necessity criteria that are similar to the medical necessity criteria applied to coverage determinations for other services and supports under this title.
 (4)For purposes of subsection (a)(29) and this subsection, therapeutic foster care services shall not include reimbursement for any training referred to in paragraph (2)(C)..
 (b)Effective dateThe amendments made by subsection (a) shall apply to medical assistance furnished in calendar quarters beginning on or after the date of enactment of this Act.
						CPromoting Accountability and
			 Excellence in Child Welfare
				261.Child Welfare
			 Innovation Grant Program
					(a)In
 generalThe Secretary shall establish a child welfare innovation grant program (referred to in this section as the grant program) that provides eligible entities with the necessary flexibility and financial incentives to implement comprehensive reforms to existing child welfare programs under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 42 U.S.C. 670 et seq.) in order to—
 (1)achieve significant results that improve the well-being of all children in the child welfare system; and
 (2)incorporate higher standards of accountability for State and local agencies and organizations that provide child welfare services.
						(b)Eligible
 entitiesFor purposes of this section, an eligible entity shall include any State or political subdivision of a State that submits an application pursuant to the requirements described in subsection (e).
					(c)Duration
						(1)In
 generalFor purposes of carrying out the goals described in subsection (a), the Secretary shall award grants, as well as additional financial assistance (as determined under subsection (d)), to eligible entities that have submitted an application that has been approved by the Secretary. The amount of the grant provided to the eligible entity shall be determined by the Secretary and, subject to paragraph (2), remain available for use by the eligible entity for a period of 5 years.
						(2)Implementation
 requirementThe Secretary may terminate a grant awarded to an eligible entity under paragraph (1) if, during the 3-year period following the awarding of the grant, the eligible entity has not made appropriate progress in implementing the intervention services and reforms proposed by the entity under subsection (e)(1), as determined by the Secretary pursuant to the applicable implementation standards described under subsection (f)(1).
						(3)Renewal of
			 grants
							(A)In
 generalSubject to subparagraph (B), if an eligible entity has made significant progress in achieving the child well-being results proposed by the entity under subsection (e)(1), as determined by the Secretary pursuant to the applicable implementation standards and performance measures described under subsection (f), the Secretary may award an additional grant to the eligible entity for a period of not greater than 5 years.
							(B)Reapplication
 by eligible entityFor purposes of receiving an additional grant under this paragraph, the eligible entity shall, not less than 6 months prior to expiration of the initial grant described in paragraph (1), submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
							(4)Minimum funding
			 requirement
							(A)In
 generalFor purposes of receiving a grant under this section, the eligible entity shall be required to annually expend non-Federal funds for purposes of achieving the child well-being results proposed by the entity under subsection (e)(1) in an amount that is not less than—
 (i)for the first year in which such a grant is awarded, 25 percent of the amount of the grant;
 (ii)for the second year in which such a grant is awarded, 35 percent of the amount of the grant; and
 (iii)for the third year and any subsequent year in which such a grant is awarded (including any year for which an additional grant has been awarded under paragraph (3)), 50 percent of the amount of the grant.
								(B)Non-Federal
 shareFor purposes of subparagraph (A), the eligible entity may provide the non-Federal share in cash or in-kind, as fairly evaluated by the Secretary. The eligible entity may provide the non-Federal share from State, local, or private sources.
							(d)Additional
 financial assistanceThe Secretary shall establish an inter-agency working group that includes representatives from the Department of Education, the Department of Labor, the Department of Justice, the Department of Housing and Urban Development, and other Federal agencies with responsibility for administering programs that affect the child welfare system, for the purpose of identifying existing Federal financial resources that may be used to provide supplemental funding to eligible entities that have been awarded grants under this section, including—
 (1)establishment of flexibility within existing Federal financial resources;
 (2)dedicating a share of funds from existing Federal programs, or creating a preference within such programs;
 (3)use of existing administrative authority to waive certain State or Federal funding requirements, including waiver authority provided under subsection (i);
 (4)commitment of appropriated discretionary funds;
 (5)creation of an aggregated source of funding through bundling of existing Federal programs; and
 (6)establishment of partnerships with private entities, including private foundations involved in child welfare issues.
 (e)ApplicationAn eligible entity that desires to participate in the grant program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which shall include a detailed description of the following:
						(1)Improved child
 well-being resultsThe proposed reforms and methods for achieving significant results that improve the well-being of all children in the child welfare system, including a detailed outline of—
 (A)the specific populations or groups of children and families that will be targeted under the grant program;
 (B)the specific child well-being results that will be achieved during the periods described in subsection (c);
 (C)the specific methods through which the child well-being results will be achieved under the grant program, including proposals for intervention services and strategic reforms to child welfare policy and infrastructure; and
 (D)the evidentiary basis or best practice models on which such intervention services and reforms are to be based.
 (2)PartnershipsThe partnerships to be established between participating State and local agencies and organizations under the grant program, including—
 (A)a detailed outline regarding how the partnership will establish a coordinated process for delivery of services, sharing of information and data, and division of specific responsibilities pursuant to interagency agreements;
 (B)the establishment of a memorandum of understanding between participating State and local agencies and organizations under the grant program to—
 (i)provide for shared accountability in achieving child well-being results proposed under paragraph (1) and their specific responsibilities in achieving such results; and
 (ii)satisfy the implementation standards established by the Secretary under subsection (f)(1); and
 (C)certification by the chief executive officer of the eligible entity of their commitment to—
 (i)achieve the child well-being results proposed under paragraph (1) and their responsibility for achieving such results; and
 (ii)satisfy the implementation standards established by the Secretary under subsection (f)(1).
								(3)Collaboration
 with children and parentsThe processes to ensure collaboration between the eligible entity, foster parents, biological parents, family members, kinship caregivers, and children in the child welfare system in the development and implementation of intervention services and reforms under the grant program.
						(4)Data collection
 and reportingThe approaches for development of enhanced data collection and reporting, which shall include—
 (A)collection and reporting of relevant data (as determined appropriate by the Secretary), with such data to be disaggregated by race, ethnicity, and gender in order to monitor progress in achieving child well-being results in providing services to specific populations of children in the child welfare system;
 (B)development and implementation of a specific data collection plan, which shall include a description of the types of data that will be collected by the eligible entity (including data required by the Secretary under subparagraph (A) that is not currently collected by the entity) and the methods through which such data will be obtained, such as surveys, assessments, and other forms of data collection;
 (C)a detailed outline regarding how data collected by the eligible entity will be incorporated in the development of intervention services and reforms under the grant program; and
 (D)certification by the manager or chief officer for information technology for the eligible entity of their commitment and ability to collect and report relevant data under the grant program.
							(5)Support from
 private entitiesAny commitments by private entities to provide additional funding for support of activities under the grant program to improve the well-being of children in the child welfare system.
						(f)Implementation
			 standards and performance measures
						(1)Implementation
 standardsThe Secretary shall establish a set of implementation standards to annually determine, for purposes of subsection (c), whether an eligible entity has implemented, or made appropriate progress in implementing, the intervention services and reforms proposed by the entity under subsection (e)(1), including development, implementation, and maintenance of data collection systems.
						(2)Performance
			 measures
							(A)In
 generalThe Secretary shall establish a set of performance measures to annually determine, for purposes of subsection (c), whether an eligible entity has achieved, or made significant progress in achieving, the child well-being results proposed by the entity under subsection (e)(1), which shall include measurements to quantify—
 (i)improvements in the well-being of children in the child welfare system, including—
 (I)the base performance measures described in subparagraph (B); and
 (II)any additional performance measures described in subparagraph (C) that are applicable to the child well-being results proposed by the entity; and
 (ii)improvements in the overall quality of life for foster parents.
								(B)Base
 performance measuresThe performance measures described under this paragraph include the number and percentage of children in the child welfare system who—
 (i)were under 5 years of age and at appropriate levels of mental, emotional, and physical development;
 (ii)if deemed to be in the child's best interest, remained in his or her school of origin; and
 (iii)received health screenings not later than 30 days after foster care placement.
								(C)Additional
 performance measuresSubject to subparagraph (D), the Secretary shall establish additional performance measures that are specifically designed to measure progress in achieving the child well-being results proposed by the eligible entity under subsection (e)(1), which may include—
 (i)the number and percentage of children in the child welfare system who—
 (I)were under 5 years of age and attended preschool or early care and education programs regularly;
 (II)were involved in an abuse or neglect investigation;
 (III)achieved grade-level proficiency in reading and math;
 (IV)attended school regularly;
 (V)were involved in the juvenile justice system;
 (VI)were prescribed psychotropic medication;
 (VII)graduated from high school on time;
 (VIII)entered post-secondary education or training;
 (IX)regularly received routine medical care and examinations;
 (X)were reunified with family;
 (XI)reentered the child welfare system following family reunification; or
 (XII)had attained 14 years of age before entering the child welfare system;
 (ii)measures to ensure proper functioning of the child welfare system, such as—
 (I)reasonableness of caseload levels for caseworkers; and
 (II)adequacy and frequency of visits with children by caseworkers; and
 (iii)subject to approval by the Secretary, any performance measures that are proposed by the entity for determination of its progress towards achievement of the child well-being results.
								(D)Consultation
 with eligible entityThe Secretary shall consult with the eligible entity for purposes of establishing additional performance measures under subparagraph (C) that are appropriate for determination of progress in achieving the child well-being results proposed by the entity under subsection (e)(1).
							(g)Use of grants
 by eligible entitiesAn eligible entity that receives a grant under this section shall use the funds made available through the grant to develop, implement, and evaluate the intervention services and reforms proposed by the entity under subsection (e)(1), including development, implementation, and maintenance of data collection systems.
					(h)Annual
			 reporting
						(1)In
 generalAn eligible entity that receives a grant under this section shall submit an annual report to the Secretary on—
 (A)the specific intervention services and reforms implemented under the grant program;
 (B)progress in achieving the child well-being results proposed by the entity under subsection (e)(1), including an analysis of the effectiveness of the grant funding in achieving the results; and
 (C)an analysis of the progress made by the eligible entity over the preceding 12-month period pursuant to the performance measures established by the Secretary under subsection (f).
							(2)Public
 availability of reports and dataAn eligible entity shall make available to the public, in a manner that is also accessible to children in the child welfare system, biological families, and foster parents—
 (A)any report submitted to the Secretary under paragraph (1); and
 (B)a summary of the data collected pursuant to subsection (e)(4)(A).
							(i)Waiver
 authorityThe Secretary may waive such requirements under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 42 U.S.C. 670 et seq.) as may be necessary to carry out the grant program.
					(j)Authorization
 of appropriationsFor purposes of carrying out the grant program under this section, there is authorized to be appropriated—
 (1)for fiscal year 2016, $40,000,000;
 (2)for fiscal year 2017, $30,000,000;
 (3)for fiscal year 2018, $20,000,000; and
 (4)for each of fiscal years 2019 through 2025, $10,000,000.
 (k)DefinitionsIn this section:
						(1)Child
 well-being resultThe term child well-being result means a desired condition of well-being for all children in the child welfare system, including the specific populations or groups of children that will be targeted under the grant program.
						(2)School of
 originThe term school of origin means, with respect to a child in foster care—
 (A)the school in which the child was enrolled prior to entry into foster care; or
 (B)the school in which the child is enrolled when a change in foster care placement occurs or is proposed.
 (3)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (4)StateThe term State means—
 (A)any of the 50 States or the District of Columbia;
 (B)Puerto Rico, Guam, the Virgin Islands, or American Samoa; or
 (C)an Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) or a tribal consortium of Indian tribes or tribal organizations (as so defined).
 (5)Well-beingThe term well-being means the overall quality of life for a child in the child welfare system, which shall include—
 (A)the safety and health of the child;
 (B)the mental, emotional, educational, and physical development of the child, including the ability of the child to maximize their individual potential; and
 (C)permanency and ability to transition to self-sufficiency after aging out of the child welfare system.
 262.Ensuring that child welfare Federal discretionary funding is only used for evidence-based programsSubpart 3 of part B of title IV of the Social Security Act (42 U.S.C. 629m et seq.) is amended by adding at the end the following:
					
 441.Limitation on use of discretionary appropriated funds for only evidence-based programsFor any fiscal year beginning after September 30, 2015, no Federal payment or reimbursement shall be made to a State under subpart 1 or 2 of this part from Federal funds made available through an authorization of appropriations for a fiscal year unless the payment or reimbursement is for State expenditures for evidence-based child welfare programs or services provided under such programs..
				263.Continuation of authority to
			 approve demonstration projects designed to test innovative strategies in
			 State
 child welfare programsSection 1130 of the Social Security Act (42 U.S.C. 1320a–9) is amended—
 (1)in subsection (a)— (A)in paragraph (2), by adding at the end the following: There shall be no limit on the number of demonstration projects authorized by the Secretary for any fiscal year after fiscal year 2014.; and
 (2)by striking subsection (d) and inserting the following:  (d)Duration of demonstrationA demonstration project under this section may be conducted for not more than 5 years, unless in the judgment of the Secretary, the demonstration project should be allowed to continue..
					264.Reports to
			 Congress
					(a)Income
 Eligibility Requirements for Children in Foster CareNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall submit to Congress a report on recommendations for legislative or administrative action necessary to eliminate the requirement that a child be deemed to be a recipient of aid to families with dependent children under part A of title IV of the Social Security Act (as in effect as of July 16, 1996) (referred to in this section as the AFDC income eligibility requirements) for purposes of foster care maintenance payments under section 472 of such Act (42 U.S.C. 672), including an analysis of—
 (1)the effects of phasing out the AFDC income eligibility requirements for adoption assistance payments under section 473 of the Social Security Act (42 U.S.C. 673), as enacted by section 402 of the Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110–351; 122 Stat. 3975);
 (2)State administrative expenses related to the existing disparity in Federal reimbursement rates for foster care maintenance payments;
 (3)the level of services provided by States to children in foster care that meet AFDC income eligibility requirements under section 472 of the Social Security Act, and thereby provide States with Federal reimbursement for foster care maintenance payments under section 474 of such Act, as compared to children in foster care that do not meet the AFDC income eligibility requirements;
 (4)the long-term effects related to maintaining the AFDC income eligibility requirements under section 472 of the Social Security Act for purposes of the amount of overall Federal funding that will be made available to States for foster care services and the resulting impact on the ability of States to provide adequate services to children in foster care; and
 (5)the feasibility of eliminating the AFDC income eligibility requirements for purposes of foster care maintenance payments under section 472 of the Social Security Act in a manner that is budget neutral, or at a limited cost to the Federal Government, and the effect that such an elimination would have on the ability of States to provide adequate levels of services to all children in foster care.
						(b)Child Welfare
 Innovation Grant ProgramNot later than 180 days after completion of the child welfare innovation grant program under section 281 of this Act, the Secretary shall submit to Congress a report analyzing the intervention services and reforms implemented by eligible entities under the grant program, the child well-being results achieved through such services and reforms, and recommendations for such legislation and administrative action as the Secretary determines appropriate.
					IIIEducation
 301.DefinitionsIn this title: (1)ESEA definitionsThe terms elementary school, local educational agency, secondary school, State, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Eligible nonprofit or educational entityThe term eligible nonprofit or educational entity means a public or nonprofit institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), or a nonprofit organization.
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (4)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved.
 (5)SecretaryThe term Secretary means the Secretary of Education. APresidential Task Force on K–12 Education 311.Establishing the Presidential Task Force on K–12 Education (a)EstablishmentThere is established the Presidential Task Force on K–12 Education (referred to in this section as the Task Force).
					(b)Membership
 (1)CompositionThe Task Force shall be comprised of 22 members appointed by the President and shall include— (A)school leaders;
 (B)Federal, State, and local government leaders; (C)tribal experts;
 (D)representatives of State and local health departments; (E)representatives of organizations that implement effective teen pregnancy prevention and school dropout prevention programs; and
 (F)business leaders, philanthropists, and others who are committed to improving secondary school graduation rates in the United States.
 (2)Date for appointmentThe appointments of the members of the Task Force shall be made by not later than 6 months after the date of enactment of this Act.
						(3)Period of
 appointment; vacanciesA member of the Task Force shall be appointed for a term of 2 years, except that of the members first appointed, one-half of such members shall be appointed for terms of 1 year and the remaining members shall be appointed for terms of 2 years. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.
						(4)Initial
 meetingNot later than 30 days after the date on which all members of the Task Force have been appointed, the Task Force shall hold its first meeting.
 (5)MeetingsThe Task Force shall meet at the call of the Chairperson.
 (6)QuorumA majority of the members of the Task Force shall constitute a quorum, but a lesser number of members may hold hearings.
						(7)Chairman and
 vice chairmanThe Task Force shall select a Chairperson and Vice Chairperson from among its members.
 (c)DutiesThe Task Force shall advise the President regarding methods to improve graduation rates, which may include—
 (1)integrating the dropout risk factors identified through the high school dropout prevention program under part H of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6551 et seq.) into other Federal grant programs that are established to increase high school graduation rates;
 (2)awarding grants to State educational agencies and local educational agencies to reduce unintended teen pregnancy and teen parenting through evidence-based programs; and
 (3)expanding behavioral health promotion and counseling services in elementary schools and secondary schools receiving support under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).
 (d)TerminationThe Task Force shall terminate on the date that is 10 years after the date of enactment of this Act.
					BPupils prepared for school
 321.DefinitionsIn this subtitle: (1)Eligible childThe term eligible child means a child who—
 (A)is age 3 or 4, as of the first day of the prekindergarten program supported under this section; and
 (B)is from a family within the eligible income limits. (2)Eligible entity (A)In GeneralThe term eligible entity means a local educational agency, a childhood education program provider (as determined in accordance with subparagraph (B)), or a consortium of such agencies or providers.
 (B)RegulationsThe Secretary shall promulgate regulations to establish which program providers shall be considered childhood education program providers for purposes of this paragraph.
						(3)Eligible income limits
 (A)In GeneralThe term eligible income limits, when used with respect to a family, means a family whose average annual income, based on the most recent 3 preceding years, is at or below an amount determined by the Secretary of Education and is less than the applicable amount.
 (B)Applicable amountFor purposes of subparagraph (A), the applicable amount shall be— (i)for 2015, $75,000; and
 (ii)for a subsequent year, the amount determined under this subparagraph for the previous year increased by the percentage increase in the consumer price index for all urban consumers (all items; United States city average) over the previous year.
 (4)High-quality prekindergarten programThe term high-quality prekindergarten program means a program of education that— (A)enrolls children who are age 3 or 4, as of the first day of the school year for the program;
 (B)meets national quality standards, as determined by the Secretary; (C)is full-day and offered during the academic school year or during the entire year;
 (D)ensures that the teachers participating in the program are highly qualified; (E)provides meals that meet Federal nutrition standards to the eligible children during the school day, which may be provided through the the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (F)promotes active learning. (5)High-risk childThe term high-risk child means a child who—
 (A)receives, or whose family receives, benefits under a means-tested Federal benefit program, as defined under section 479(d) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d));
 (B)is eligible for a Head Start or Early Head Start program under the Head Start Act (42 U.S.C. 9831 et seq.), or to receive assistance under the Child Care Development and Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); or
 (C)is a foster child. IPreschool home learning 322.Parental support for preschool home learning (a)Grants authorizedFrom amounts made available to carry out this section, the Secretary shall award grants, on a competitive basis, to eligible nonprofit or educational entities in order to improve parental support for preschool home learning through the activities described in subsection (c).
 (b)ApplicationAn eligible nonprofit or educational entity that desires a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsAn eligible nonprofit or educational entity receiving a grant under this section shall use grant funds to—
 (1)identify best practices that contribute to early literacy; (2)create guidance and support regarding preschool home learning that families can implement at home; and
 (3)provide technical assistance. (d)Reports (1)Reports by granteesNot later than 60 days after the end of the grant period for a grant under this section, the recipient of the grant shall prepare and submit a report to the Secretary regarding the progress made under the grant.
 (2)Reports by SecretaryNot later than 45 days after the receipt of the report described in paragraph (1), the Secretary shall prepare and submit to Congress a report regarding the grant program under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
						IIGrants supporting universal prekindergarten for all eligible children 
					323.Universal prekindergarten development grants to States
						(a)Grants authorized
 (1)In generalFrom amounts made available to carry out this section and not reserved under paragraph (2), the Secretary shall award grants, on a competitive basis, to States to enable the States to develop a plan and to build capacity to offer free high-quality prekindergarten programs to all eligible children who reside in the State.
 (2)ReservationFor each fiscal year, the Secretary shall reserve not more than 1 percent of the amount made available to carry out this section for the Secretary of the Interior to carry out activities consistent with this section for the families of Indian children.
 (b)ApplicationA State that desires a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsA State receiving a grant under this section shall use grant funds to plan and develop capacity for a high-quality prekindergarten program that—
 (1)will be offered free of charge to all eligible children in the State by not later than 3 years after the first day of the grant;
 (2)will be offered, for a fee using a sliding scale based on income, for children from families with annual income of more than $75,000; and
 (3)provides additional support to parents of high-risk children. (d)Reports (1)Reports by StatesNot later than 60 days after the end of the grant period for a grant under this section, each State receiving such grant shall prepare and submit a report to the Secretary regarding the progress made under the grant.
 (2)Reports by SecretaryNot later than 60 days after the receipt of the report described in paragraph (1), the Secretary shall prepare and submit to Congress a report regarding the grant program under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
						324.Two years of  voluntary, high-quality, full-day, universal prekindergarten for all eligible 
			 children
						(a)Grants authorized
 (1)In generalFrom amounts made available to carry out this section and not reserved under paragraph (2), the Secretary shall award grants, on a competitive basis, to States to enable the States to provide free, voluntary, high-quality prekindergarten programs for all eligible children who reside in the State.
 (2)ReservationFor each fiscal year, the Secretary shall reserve not more than 1 percent of the amount made available to carry out this section for the Secretary of the Interior to carry out activities consistent with this section for Indian children.
							(b)Application
 (1)In generalA State that desires a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsThe application described in paragraph (1) shall include the following: (A)A State plan describing how the State proposes to offer a high-quality prekindergarten program—
 (i)free of charge to all eligible children in the State; and (ii)for a fee using a sliding scale based on family income, for children who reside in the State and who are from families with annual incomes of more than $75,000.
 (B)A description of the prekindergarten program to be implemented under the grant, and how the program meets the requirements of a high-quality prekindergarten program.
 (C)A demonstration that the State has the capacity to provide high-quality prekindergarten programs to all eligible children in the State.
 (c)Use of fundsA State receiving a grant under this section shall use grant funds to provide free and reduced-price high-quality prekindergarten programs to children in the State, in accordance with the State plan approved by the Secretary in the application submitted under subsection (b).
						(d)Reports
 (1)Reports by granteesNot later than 45 days after the end of the grant period for a grant under this section, each State receiving such grant shall prepare and submit a report to the Secretary regarding the progress made under the grant.
 (2)Reports by SecretaryNot later than 60 days after the receipt of the report described in paragraph (1), the Secretary shall prepare and submit to Congress a report regarding the grant program under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
						IIIImproving access to prekindergarten programs for low-Income children
					325.Low-income prekindergarten grants
						(a)Grants authorized
 (1)In generalFrom amounts made available to carry out this section and not reserved under paragraph (2), the Secretary shall award grants, through allotments described in subsection (b), to States to enable the States to provide subgrants to local educational agencies to offer free or reduced-price high-quality prekindergarten programs to low-income children.
 (2)ReservationFor each fiscal year, the Secretary shall reserve not more than 1 percent of the amount made available to carry out this section for the Secretary of the Interior to carry out activities consistent with this section for the families of Indian children.
 (b)AllotmentsFor each fiscal year, the Secretary shall allot, to each State that submits an approved application, an amount that bears the same relation to the amount available to carry out this section and not reserved under subsection (a)(2) for such fiscal year, as the number of children aged 3 or 4 in the State from families with incomes at or below 200 percent of the poverty line bears to the total number of such children in all States submitting approved applications.
 (c)ApplicationA State that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include an assurance that the State shall provide matching funds toward the costs of the grant as provided under subsection (e).
						(d)Use of funds
							(1)Subgrants
 (A)In generalA State receiving an allotment under this section shall use not less than 98 percent of such allotment to award subgrants, on a competitive basis, to local educational agencies for the purpose of providing free or reduced-price high-quality prekindergarten programs for children from low-income families.
 (B)ApplicationA local educational agency that desires a subgrant under subparagraph (A) shall submit an application to the State at such time, in such manner, and containing such information as the State may reasonably require.
 (C)PriorityIn awarding subgrants under this subsection, a State shall give priority to a local educational agency that works in partnership with a nonprofit community-based organization of prekindergarten program providers.
 (2)State activitiesA State receiving an allotment under this section may use not more than a total of 2 percent of such allotment for the administrative costs of carrying out this part and for State activities related to the purposes of improving access to prekindergarten programs for low-income children.
 (3)Use as part of universal prekindergarten programIn the case of a State that receives an allotment under this part and a grant under section 324, the State may use the allotment to meet the goals of the grant under section 324 with respect to low-income children.
 (e)Matching fundsA State receiving an allotment under this section shall provide toward the cost of the activities carried out under the grant an amount equal to the amount of the allotment. The matching funds may be in cash or in-kind, fairly evaluated.
						(f)Reports
 (1)Reports by subgranteesNot later than 60 days after the end of the grant period for a grant under this section, each local educational agency receiving a subgrant under subsection (d) shall provide to the State the information determined necessary by the State for the report described in paragraph (2).
 (2)Reports by granteesNot later than 45 days after the receipt of the report described in paragraph (1), the State receiving the grant shall prepare and submit a report to the Secretary regarding the progress made under the grant.
 (3)Reports by SecretaryNot later than 60 days after the receipt of the report described in paragraph (2), the Secretary shall prepare and submit to Congress a report regarding the grant program under this section.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
						IVHead Start, Early Head Start, and Even Start
					326.Expanding Head Start and Early Head Start services
 (a)In generalThe Head Start Act (42 U.S.C. 9831 et seq.) is amended by inserting after section 640 (42 U.S.C. 9835) the following:
							
								640A.Head Start and Early Head Start services for additional children
 (a)In generalThe Secretary, after consultation with the Secretary of Education, shall develop and implement a plan for providing Head Start services through Head Start programs, and Early Head Start services through Early Head Start programs, under this subchapter to children described in subsection (b).
 (b)Additional childrenThe plan shall specify that the Secretary of Health and Human Services shall provide the Head Start and Early Head Start services to children—
 (1)who are eligible for the corresponding services under this subchapter but would not otherwise receive those services in the absence of this section; and
 (2)who the Secretary determines reside in States or communities that provide sustained access to high-quality prekindergarten programs (as defined in section 321 of the Saving Our Next Generation Act) to children who are—
 (A)age 3 or 4; and (B)from families with a family income of not more than 200 percent of the poverty line.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each subsequent fiscal year..
						(b)Conforming amendments
 (1)Section 639 of such Act (42 U.S.C. 9834) is amended by striking other than section and inserting other than sections 640A and. (2)Section 640(a)(6) of such Act (42 U.S.C. 9835(a)(6)) is amended by striking this subchapter in the first and third places it appears and inserting section 639.
							327.Improving reading skills of low-income children and families through reauthorizing the William F.
 Goodling Even Start Family Literacy ProgramSection 1002(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6302(b)(3)) is amended by striking $260,000,000 for fiscal year 2003 and such sums as may be necessary for each of the 5 succeeding fiscal years and inserting $520,000,000 for fiscal year 2016 and such sums as may be necessary for each of the 5 succeeding fiscal years.
					CElementary school and secondary school programs
				IExpanded school calendars
					331.Demonstration grants for States to implement expanded school calendar program
						(a)Grants authorized
 (1)In generalFrom amounts made available to carry out this section and not reserved under paragraph (2), the Secretary shall award grants, on a competitive basis, to States to enable the States to expand the school calendar for public elementary schools and secondary schools in the State.
 (2)ReservationFor each fiscal year, the Secretary shall reserve not more than 1 percent of the amount made available to carry out this section for the Secretary of the Interior to carry out activities consistent with this section for the families of Indian children.
							(b)Application; award basis
 (1)In generalA State that desires a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)State flexibilityIn awarding grants under this section, the Secretary shall provide the States with flexibility in how to best expand the school year, which may include increasing the number of school days in the school year or increasing the number of hours in a school day, and in how the additional time provided by the expanded calendar shall be used.
							(c)Use of funds
 (1)In generalA State receiving a grant under this section shall use grant funds to pay for the costs of increasing the number of school days in the school year for the public elementary schools and secondary schools in the State.
 (2)FlexibilityA State receiving a grant under this section shall provide each local educational agency and public elementary school or secondary school with as much flexibility as is practicable regarding how to use the additional school time provided through the school calendar expansion, which may include providing additional time for—
 (A)remedial or advanced work or intensive tutoring; (B)service learning, internships, or paid work experiences;
 (C)specialized learning and enrichment opportunities such as— (i)preparation classes for the SAT, ACT, or other college readiness examination;
 (ii)career counseling; (iii)study skills instruction; and
 (iv)recreation; (D)intensive tutoring and enhanced learning time, provided at the school or at another location, in order to enable students to meet or exceed the student academic achievement standards for the students' grade level; or
 (E)homework support. (3)TransportationGrant funds provided under this section maybe be used to provide transportation to the activities supported under the expanded school calendar, as approved by the Secretary in the application submitted under subsection (b)(1).
							(d)Reports
 (1)Reports by StatesNot later than 60 days after the end of the grant period for a grant under this section, each State receiving such grant shall prepare and submit a report to the Secretary regarding the progress made under the grant.
 (2)Reports by SecretaryNot later than 60 days after the receipt of the report described in paragraph (1), the Secretary shall prepare and submit to Congress a report regarding the grant program under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
						IIPregnant and Parenting Students Access
			 to Education
 335.Short titleThis part may be cited as the Pregnant and Parenting Students Access to Education Act of 2015.
 336.PurposesThe purposes of this part are— (1)to ensure that each pregnant and parenting student has equal access to the same free, appropriate, high-quality public education that is provided to other students;
 (2)to improve high school graduation rates, career-readiness, access to postsecondary educational opportunities, and outcomes for pregnant and parenting students and their children; and
 (3)to assist each State and local educational agency in improving its graduation rates and fulfilling its responsibilities under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) with respect to pregnant and parenting students.
						337.Grants for State
			 and local activities for the education of pregnant and parenting
			 students
						(a)In
 generalThe Secretary is authorized to make grants to States to carry out the activities described in subsection (d). A grant made under this section shall be for a minimum of 3 years, and the Secretary shall have the discretion to renew the grant at the end of the grant period.
 (b)ApplicationA State desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including, at a minimum, the State plan described in subsection (f).
						(c)Allocation of
			 funds
							(1)Reservation of
 funds for national activitiesFrom the funds made available to carry out this part, the Secretary may reserve not more than 5 percent for national activities.
							(2)Allotment to the
 Secretary of the InteriorThe amount allocated for payments under this part to the Secretary of the Interior for any fiscal year shall be, as determined pursuant to criteria established by the Secretary, the amount necessary to meet the needs of—
 (A)Indian children on reservations served by secondary schools for Indian children operated or supported by the Department of the Interior; and
 (B)out-of-State Indian children in elementary schools and secondary schools in local educational agencies under special contracts with the Department of the Interior.
								(3)Formula grants
 to StatesThe Secretary shall allocate to States having approved applications the funds remaining after the application of paragraphs (1) and (2) based on the percentage of the State’s number of teen births compared to the number of teen births nationally, except that the minimum grant for a State shall be $300,000.
							(4)Supplement not
 supplantGrant funds provided under paragraph (3) shall be used only to supplement the funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the education of pupils participating in programs assisted under this part, and not to supplant such funds.
							(d)Use of
			 funds
							(1)In
 generalFunds made available to a State under this part shall be used for the following:
 (A)To provide or enhance educational programs and related services that enable pregnant and parenting students to enroll in, attend, and succeed in school, and that are culturally and linguistically competent.
 (B)To designate a Coordinator for Education of Pregnant and Parenting Students in the State educational agency to direct and manage the State educational agency’s activities related to this part, in collaboration with the State’s designated employee responsible for the State’s efforts to comply with and carry out, to the fullest extent, its responsibilities under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.).
 (C)To prepare and carry out a State plan described in subsection (f).
 (D)To develop and implement high-quality professional development programs for local educational agencies and school personnel.
 (E)To direct grants to rural and other local educational agencies without capacity to prepare an application for funds so that such local educational agencies may carry out the activities described in subsections (e) and (f) of section 338.
 (F)To ensure that information about the program is disseminated to all local educational agencies and made publicly and readily available on the State educational agency’s website, including—
 (i)the name and contact information for the individuals described in subparagraph (B);
 (ii)a list of subgrantees; and
 (iii)an explanation of the rights of students and responsibilities of schools under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), including investigation and complaint procedures as required under subsections (a) and (b) of section 106.8 of title 34, Code of Federal Regulations (as in effect on the date of the enactment of this part).
									(2)Reservation for
 State-level activitiesFrom the funds made available to a State under this part, a State may reserve not more than 10 percent for State-level activities.
 (3)SubgrantsThe State shall distribute at least 90 percent of each State grant as subgrants to local educational agencies in accordance with section 338.
							(e)Coordinator for
 Education of Pregnant and Parenting StudentsThe Coordinator for Education of Pregnant and Parenting Students in the State educational agency described in subsection (d)(1)(B) shall—
 (1)gather information on the nature and extent of State and local efforts to prevent teen pregnancy and the nature and extent of barriers to educational access and success facing pregnant and parenting students in the State, including information on reported incidents of discrimination;
 (2)develop and carry out the State plan described in subsection (f);
 (3)collect and report information to the Secretary, such as the information described in subparagraphs (A) through (G) of section 340(a)(6);
 (4)facilitate the coordination of services with the State agencies responsible for administering programs affecting children, youth, and families (including for the purposes of maximizing the leveraging of resources from such agencies), including—
 (A)the State temporary assistance for needy families program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (B)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); (C)the State Children's Health Insurance Program established under title XXI of the Social Security Program (42 U.S.C. 1397aa et seq.);
 (D)teen pregnancy prevention, family planning, and maternal and child health programs;
 (E)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (F)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (G)child care programs;
 (H)early childhood education, home visitation, and child welfare programs;
 (I)workforce investment programs and postsecondary education;
 (J)housing assistance and homeless assistance programs;
 (K)school-based health services programs; and
 (L)programs carried out by federally qualified health centers (as defined in sections 1861(aa)(4) and 1905(a)(2)(B) of the Social Security Act (42 U.S.C. 1395x(aa)(4) and 1396d(a)(2)(B))), health centers (as defined in section 330 of the Public Health Service Act (42 U.S.C. 254b)), and outpatient health programs and facilities operated by tribal organizations;
 (5)coordinate and collaborate with educators, service providers, and local educational agency pregnant and parenting student liaisons;
 (6)provide technical assistance and training to local educational agencies, including the dissemination of best practices regarding pregnant and parenting students; and
 (7)report to the Secretary any complaints received by the State about discrimination based on pregnancy or parenting status and what actions were taken to address those complaints.
							(f)State
 planPursuant to subsection (d)(1)(C), each State shall submit a plan, developed by the State educational agency in consultation with local educational agencies, teachers, principals, specialized instructional support personnel, administrators, other staff, representatives of Indian tribes located in the State, and parents, to provide for the education of pregnant and parenting students. Such plan shall include the following:
 (1)A description of how such students will be given the opportunity to meet the challenging student academic achievement standards under section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)).
 (2)The policy, protocol, or procedure that each local educational agency or State implements once a pregnancy has been discovered on campus including how each local educational agency ensures the student understands the student's rights under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.).
 (3)A description of how the State will identify pregnant and parenting students and plan for pregnant and parenting students to be enrolled, attend, and succeed in school.
 (4)A description of training programs to raise awareness of school personnel regarding the rights and educational needs of pregnant and parenting students.
 (5)A description of procedures designed to ensure that students eligible for Federal, State, or local food, housing, health care, or child care programs are informed of their eligibility for, assisted in enrolling in, and able to participate in such programs.
 (6)A description of procedures designed to ensure that students eligible for Federal, State, or local after-school programs or supplemental educational services are enrolled in and able to participate in such programs.
 (7)Strategies that respond to the problems identified under subsection (e)(1).
 (8)A demonstration that the State and its local educational agencies have developed, reviewed, and revised policies to remove barriers to enrollment and retention of pregnant and parenting students in schools in the State.
 (9)Assurances that—
 (A)the State educational agency and the local educational agencies in the State will not stigmatize, discriminate against, or involuntarily segregate students on the basis of pregnancy or parenting;
 (B)local educational agencies will designate a pregnant and parenting student liaison to communicate with the Coordinator for Education of Pregnant and Parenting Students in the State educational agency and oversee the provision of services at the local educational agency and school levels; and
 (C)the State educational agency and local educational agencies will ensure that transportation is provided for students who have an inability to pay for transportation and who—
 (i)choose to attend programs for pregnant and parenting students located outside of their school of origin; or
 (ii)need transportation to and from school and the student’s child care provider for the student and the student’s child, respectively.
 (10)Description of how the State will ensure that local educational agencies comply with requirements of this part.
 (11)A description of technical assistance to be provided to local educational agencies to assist the local educational agencies to meet the goals of this part.
							(g)Professional
 development and public educationEach State and each local educational agency shall include in professional development and public education materials reference to, and shall ensure that school personnel, students, and family members of students are aware of, title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and its implementing regulations, which set forth the Federal civil right to be free from discrimination on the basis of a student’s pregnancy, childbirth, false pregnancy, termination of pregnancy, or recovery therefrom. This includes the right to be free from harassment and stigmatization on those bases, as well as the following:
 (1)The right to enroll in any school or program for which the student would otherwise qualify.
 (2)If enrolled into a special program or separate school, the right to an education equal in quality to that offered to other students in the mainstream or originating school.
 (3)The right to decline to participate in a specialized program or separate school.
 (4)The right to continue the student's education in the school in which the student was enrolled, or would have been enrolled, prior to the student’s pregnancy, childbirth, false pregnancy, termination of pregnancy, or recovery therefrom, including elementary or secondary schools, charter schools, honors and magnet programs, Advanced Placement and International Baccalaureate programs, career and technical education programs, special education and non-public school placements, alternative options or programs, migrant education, free and reduced lunch programs, services for English language learners, physical education programs, after-school academic programs, and any others for which the student is otherwise qualified.
 (5)The right to— (A)participate in school activities including graduations and other ceremonies;
 (B)to receive awards or peer recognition; and
 (C)to participate on field trips, student clubs and councils, in after-school activities, including cheerleading or athletics teams and in any other school-related programs, subject to providing a medical release if that is required of all students who have physical or emotional conditions requiring the attention of medical personnel and who want to continue participating.
 (6)The right to the same benefits and services offered to students with other temporary disabilities.
 (7)The right to an excused absence for as long as the student’s physician deems it medically necessary, without penalty, and automatic return to the status the student held prior to the leave of absence.
 (8)The right not to be retaliated against for raising awareness of, complaining about, or reporting discrimination.
							(h)Coordination for
 support servicesLocal educational agencies may coordinate with social services agencies, public health agencies, youth services providers, or other community-based organizations for the purposes of—
 (1)ensuring that pregnant and parenting students have access to the academic support services they need to continue their education; and
 (2)raising awareness among agencies about pregnant and parenting students and their educational rights and opportunities.
							(i)Pregnant and
 parenting student liaisonThe duties of a local educational agency’s pregnant and parenting student liaison shall include—
 (1)identification, by consulting with school personnel, and by self-reports, of pregnant and parenting students in need of services to help the students stay in school and succeed;
 (2)gathering information on the nature and extent of barriers to educational access and success facing pregnant and parenting students in the geographic area served by the local educational agency, including information on reported incidents of discrimination;
 (3)ensuring and facilitating the continued enrollment of pregnant and parenting students in school in an academic program that best meets the educational goals of the student and his or her family;
 (4)ensuring that the educational and related barriers faced by pregnant and parenting students are addressed, and that any services and referrals provided are culturally and linguistically competent;
 (5)informing pregnant and parenting students of educational and related services extended to pregnant and parenting students and of their right under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) to continue their education; and
 (6)coordinating the provision of services in conjunction with the Coordinator for Education of Pregnant and Parenting Students in the State educational agency and with community organizations and partners.
							338.Local educational
			 agency subgrants for the education of pregnant and parenting students
						(a)In
 generalA State educational agency receiving a grant under section 337 shall make competitive subgrants to local educational agencies for the purpose of facilitating the enrollment, attendance, and success in school of pregnant and parenting students. Services may be provided on school grounds or at other facilities.
 (b)ApplicationLocal educational agencies seeking subgrants under this section shall submit an application to the State educational agency in time and manner required by the State. The application shall include—
 (1)an assessment of the educational and related needs of pregnant and parenting students in the local educational agency;
 (2)a description of the local educational agency’s plan for addressing those needs, and assurance that the specific services and programs for which subgrants are being sought are culturally and linguistically competent;
 (3)a description of how the local educational agency will plan for pregnant and parenting students to be enrolled, attend, and succeed in school;
 (4)an assurance of the local educational agency’s compliance with local educational agency requirements established in section 337; and
 (5)a description of the local educational agency’s plan for continuing specific services and programs for which subgrants are being sought in case of the loss of or absence of Federal assistance.
 (c)AwardsSubgrants under this section shall be awarded on the basis of need and the strength of the application in meeting the requirements and goals of this part. Priority consideration shall be given to applications from local educational agencies serving students in geographic areas with—
 (1)teen birth rates that are higher than the State average; or
 (2)teen birth rates below the State average but having one or more racial or ethnic groups with teen birth rates higher than the State average.
 (d)DurationEach subgrant under this section shall be for a period of not to exceed 3 years. (e)Required activitiesSubgrant funds shall be expended for activities that include—
 (1)the provision of academic support services for pregnant and parenting students, which may include academic counseling, the development of individualized graduation plans, assistance with class scheduling, assistance with planning for and gaining access to postsecondary educational opportunities, assistance securing tutoring or other academic support services, supplemental instruction, homework assistance, tutoring, or other educational services, such as homebound instruction services to be provided during extended leaves of absence due to pregnancy complications, childbirth, or the illness of a student’s child, to keep the student on track to finish the student’s classes and graduate;
 (2)assistance to pregnant and parenting students in gaining access to quality, affordable child care and early childhood education services;
 (3)the provision of transportation services or assistance so that parenting students and their children can get to and from school and child care, respectively, and so that a pregnant student unable to walk long distances can get to school if transportation is not already provided for that student;
 (4)the provision of services and programs to attract, engage, and retain pregnant and parenting students in school, including informing pregnant and parenting teenagers and their family members and caring adults of their right to continue their education, the importance of doing so, and the consequences of not doing so;
 (5)the education of students, parents and community members about the educational rights of pregnant and parenting students;
 (6)the professional development of school personnel regarding the challenges facing pregnant and parenting students and their educational rights;
 (7)proactive outreach efforts to assist pregnant and parenting teenagers with excessive absences and to reenroll pregnant or parenting teenagers who have dropped out of school;
 (8)the revision of school policies and practices to remove barriers and to encourage pregnant and parenting students to continue their education, including—
 (A)the revision of attendance policies to allow for students to be excused from school, school activities, after-school activities, or school-related programs for—
 (i)attendance at pregnancy-related medical appointments, including expectant fathers who are students;
 (ii)fulfillment of the student’s parenting responsibilities, including arranging child care, caring for the student’s sick child or children, and attending medical appointments for the student’s child or children; and
 (iii)such other situations beyond the control of the student as determined by the board of education in each local educational agency, or such other circumstances which cause reasonable concern to student or the student’s parent for the safety or health of the student, for example addressing circumstances resulting from domestic or sexual violence; and
 (B)the creation and implementation of a policy flexible enough to meet the individualized lactation and medical needs of student mothers, including reasonable break time from class, access to a clean, private space, and protection from retaliation for this purpose;
 (9)the provision to student parents, and at a student’s request, also to a non-student parent or other family members and caring adults, of training and support in parenting skills, healthy relationship skills, strategies to prevent future unplanned pregnancy, and other life skills such as goal setting, budgeting, time management, financial literacy, networking, job interviewing, applying for postsecondary education, and securing financial aid; and
 (10)the provision to pregnant and parenting students of educational and career mentoring services and peer groups, whether during school hours or after school.
							(f)Allowable
			 activities
							(1)In
 generalSubgrant funds may be expended for allowable activities such as—
 (A)the provision of child care and early childhood education for the child of the parenting student, either by providing these services directly on school grounds or by other arrangement, such as by providing financial assistance to obtain such services at a child care facility within a reasonable distance of the school;
 (B)the provision of case management services to pregnant and parenting students, such as assistance with applying for and accessing public benefits and Federal financial aid for postsecondary education and training;
 (C)the provision of, or referrals to, pregnancy prevention, primary health care, maternal and child health, family planning, mental health, substance abuse, housing assistance, homeless assistance, and legal aid services, including paternity testing, establishing parental rights, child custody arrangements, and other services needed by the student;
 (D)the provision of emergency financial or in-kind assistance to a parenting student to fulfill the basic human needs of a student and the student’s child;
 (E)efforts to create a positive school climate for pregnant and parenting students, including addressing discrimination against and harassment and stigmatization of pregnant and parenting students; and
 (F)the provision of training practicums for graduate students in social work to carry out the purpose of the grant.
								(2)Medically
			 accurate and complete information
								(A)In
 generalWith respect to information provided under paragraph (1)(C) and subsection (e)(9), whether provided by local educational agencies or by contract or arrangement as described in subsection (g), the information shall be, where appropriate, medically accurate and complete and developmentally appropriate for the intended audience.
 (B)DefinitionFor purposes of this paragraph, the term medically accurate and complete means verified or supported by the weight of research conducted in compliance with accepted scientific methods and—
 (i)published in peer-reviewed journals, where applicable; or
 (ii)comprising information that leading professional organizations and agencies with relevant expertise in the field recognize as accurate, objective, and complete.
									(g)Activities of
 nonprofit community organizationsLocal educational agencies may provide and expend subgrant funds on required activities authorized in subsection (e) or allowable activities authorized in subsection (f) directly or by contract or arrangement with social services agencies, public health agencies, youth services providers, or other nonprofit community-based organizations with experience effectively assisting pregnant and parenting students to stay in school by conducting the activities described in subsections (e) and (f).
						339.Conversion to
			 categorical program in event of failure of State regarding expenditure of
			 grants
						(a)In
 generalThe Secretary shall, from the amounts specified in subsection (c), make grants to local educational agencies in a State described in such subsection for the required activities specified in section 338(e) and the allowable activities specified in section 338(f).
 (b)ApplicationA local educational agency desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
						(c)Specification
 of fundsThe amounts referred to in subsection (a) are any amounts that would have been allocated to a State under section 337(c)(3) that are not paid to the State as a result of—
 (1)the failure of the State to submit an application under section 337(b);
 (2)the failure of the State, in the determination of the Secretary, to prepare the application in accordance with such section or to submit the application within a reasonable period of time; or
 (3)the State informing the Secretary that the State does not intend to expend the full amount of such allocation.
							340.National
			 activities
						(a)In
 generalThe Secretary shall carry out the following activities: (1)Review State plans submitted under section 337(f) to ensure the plans adequately address all of the elements listed in such section.
 (2)Provide technical assistance to State educational agencies regarding grants awarded under this part and methods to keep pregnant and parenting students in school until graduation from secondary school.
 (3)Provide guidance to Federal programs and grantees likely to have contact with pregnant and parenting students and their family members and caring adults regarding the educational rights of pregnant and parenting students and State educational agency responsibilities, including the responsibilities under this part.
 (4)At the end of each 3-year grant period, conduct a rigorous, evidence-based, comprehensive evaluation of the local educational agency programs funded by the grants under this section and their effectiveness in improving graduation rates and educational outcomes for pregnant and parenting students, including acceptance and enrollment in higher education, and prepare and submit a report on the findings of such evaluations to Congress.
 (5)Conduct a one-time national evaluation of pregnant and parenting student access to education program service delivery models, directly or via contract with an independent research institution. Identify and disseminate the findings and best practices at the State and local levels, including models of programs that are successful at, or show promise of, serving specific racial or ethnic groups or have been modified and tested with specific racial or ethnic groups, and create an online best practices clearinghouse as a resource for other State educational agencies and local educational agencies.
 (6)Annually collect and disseminate nonpersonally identifiable data and information, in a manner protective of student privacy, and disaggregated by each school or alternative program identified pursuant to subparagraph (B) and by whether services for pregnant and parenting students are offered in school or off-site, on—
 (A)the number of pregnant and parenting students enrolled in school;
 (B)rates and participation of pregnant and parenting students in mainstream or originating schools, rates and participation of pregnant and parenting students in alternative programs and, for each alternative program, an indication as to whether it is offered in a mainstream school or off-site;
 (C)pregnant and parenting students’ performance on academic assessments;
 (D)pregnant and parenting students’ graduation rates, dropout rates and transfer rates;
 (E)rates of usage by pregnant and parenting students of child care services or assistance (if offered);
 (F)rates of usage by pregnant or parenting students of other services offered (disaggregated by type of service); and
 (G)such other data and information as the Secretary determines to be necessary and relevant.
 (7)Coordinate data collection and dissemination with the agencies and entities that receive funds under this part and those that administer programs in accordance with this part.
							(b)Reporting
 ratesNotwithstanding subparagraphs (B) through (F) of subsection (a)(6), if the number of pregnant and parenting students in a particular school or program in a State is smaller than a size determined by such State, it shall be reported by the applicable local educational agency, and if the number of pregnant and parenting students under the jurisdiction of a local educational agency in a State is smaller than a size determined by such State, it shall be reported by such State.
						341.Effect on Federal
 and State nondiscrimination lawsNothing in this part shall be construed to preempt, invalidate, or limit rights, remedies, procedures, or legal standards available to victims of discrimination or retaliation under any other Federal law or a law of a State or political subdivision of a State, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116), or section 1979 of the Revised Statutes (42 U.S.C. 1983). The obligations imposed by this part are in addition to those imposed by title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116).
 342.Adding pregnant and parenting data to State report cardsSection 1111(h)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended—
 (1)in clause (vii), by striking and after the semicolon; (2)in clause (viii), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (ix)data regarding pregnant and parenting students in the State, in the aggregate and disaggregated and cross-tabulated by the subgroups described in subsection (b)(2)(C)(v)(II) (except that such disaggregation or cross-tabulation shall not be required in a case in which the results would reveal personally identifiable information about an individual student), including—
 (I)the number of pregnant and parenting students enrolled in secondary schools; (II)rates, and data regarding participation, of pregnant and parenting students in mainstream schools or in the schools in which the students originated;
 (III)rates, and data regarding participation, of pregnant and parenting students in alternative programs;
 (IV)the number and percentage of pregnant and parenting students who have achieved each level of achievement described in subclauses (II) and (III) of subsection (b)(1)(D)(ii), in each grade and subject assessed; and
 (V)graduation rates for pregnant and parenting students.. 343.Authorization of appropriationsThere is authorized to be appropriated to carry out this part such sums as may be necessary for fiscal years 2016 through 2020.
					IIIHealthy food, nutrition education, and physical activity
					351.Health education
 and physical education as core academic subjectsSection 9101(11) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(11)) is amended by striking and geography and inserting geography, physical education, and health education.
					352.Allowing funds under  the Carol M. White Physical Education Program to be used for additional
 healthy eating activitiesSection 5503(b)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7261b(b)(5)) is amended by inserting , including through training healthy food chefs who serve as innovative cooks, chef trainers, and as a nutrition resource for public elementary schools and secondary schools and the communities surrounding such schools before the period at the end.
					353.Enhancing school nutrition
 (a)Nutritional requirementsSection 9(f)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(f)(1)) is amended in the matter preceding subparagraph (A) by striking and breakfasts and inserting breakfasts, and dinners.
 (b)Family meals programThe Richard B. Russell National School Lunch Act is amended by inserting after section 26 (42 U.S.C. 1769g) the following:
							
								27.Family meals program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a school food authority; and (B)an institution (as that term is defined in section 17(a)(2)), acting through the child and adult care food program.
 (2)Family mealThe term family meal means a meal provided to a household at least 1 member of which is a child who is— (A)eligible to receive free or reduced price meals under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
 (B)enrolled in the appropriate eligible entity.
 (b)EstablishmentThe Secretary shall establish a program under which the Secretary shall make grants on a competitive basis to eligible entities to provide family meals in accordance with this section.
									(c)Uses of funds
 (1)In generalAn eligible entity that receives a grant under this section shall use the grant funds to provide low-cost family meals during—
 (A)after-school hours, weekends, and holidays during the regular school year; and (B)summer or school vacation.
 (2)Free mealsAn eligible entity may use grant funds provided under this section to provide free family meals to the families of children who meet requirements established by the Secretary relating to school attendance and physical activity participation.
 (d)FundingThere are authorized to be appropriated such sums as are necessary to carry out this section.. 354.Allowing teacher and principal training and recruitment funds to be used for instruction in nutrition, fitness, and wellnessSection 2123(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)) is amended by inserting after paragraph (8) the following:
						
 (9)Carrying out programs that train teachers in the topics of nutrition, fitness, and wellness, in order to enable the teachers to provide and incorporate instruction in such topics to other teachers and to students..
					IVEducation and academic support
					356.Evaluation and identification of best practices regarding education and academic	support
 (a)Identification and evaluation of servicesThe Secretary shall— (1)identify and evaluate the services available for elementary school and secondary school students to meet academic expectations for grade-level work, timely graduate secondary school, and obtain employment, as appropriate; and
 (2)publish and disseminate best practices regarding the services described in paragraph (1). (b)Technical assistanceThe Secretary shall provide technical assistance to local educational agencies in order to increase capacity of administrative leaders to replicate the best practices described in subsection (a)(2).
						357.Best practice replication grants
 (a)Grants authorizedFrom amounts made available to carry out this section, the Secretary shall award grants, on a competitive basis, to local educational agencies to enable the local educational agencies to increase the academic support provided to students in the schools served by the local educational agencies by carrying out the activities described in subsection (c).
 (b)ApplicationA local educational agency that desires a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsA local educational agency receiving a grant under this section shall use grant funds to—
 (1)increase the capacity of the public elementary schools and secondary schools served by the local educational agency to provide support for students that enables more students to meet the academic standards for the students' grade level and to graduate from secondary school on time and prepared for employment; and
 (2)to implement the best practices identified by the Secretary under section 356(a)(2) in public elementary schools and secondary schools served by the local educational agency.
							(d)Reports
 (1)Reports by local educational agenciesNot later than 60 days after the end of the grant period for a grant under this section, a local educational agency receiving a grant under this section shall prepare and submit a report to the Secretary regarding the progress made under the grant.
 (2)Reports by SecretaryNot later than 60 days after the receipt of the report described in paragraph (1), the Secretary shall prepare and submit to Congress a report regarding the grant program under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
						358.Study on extended learning time models
 (a)StudyThe Secretary shall conduct a study— (1)to evaluate extended learning time models, such as extended school week and longer school days, for elementary schools and secondary schools; and
 (2)to determine how extended learning time models could be used, or are being used, by local educational agencies to provide additional educational opportunities to students, such as—
 (A)providing bilingual education to all students in kindergarten through grade 8; (B)offering career and technical education classes to all secondary school students served by a local educational agency; and
 (C)providing opportunities for non-academic skill development for students. (b)ReportBy not later than 30 days after the date of enactment of this Act, the Secretary shall prepare and submit to Congress, and make available through electronic means to the public, a report regarding the findings of the study conducted under subsection (a).
						DBusiness Engagement in Schools
				361.Reauthorizing the Carl D. Perkins Career and Technical Education Act of 2006
 (a)School adoption and mentoring programsSection 135(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(b)) is amended—
 (1)in paragraph (3), by inserting , school adoption programs where a business works closely with a school to provide students with additional information about an industry or profession, mentoring programs in which representatives of local businesses provide mentoring to students, or entrepreneurship education provided through academies or integration with other programs, including by collaboration and agreements with small business development centers and incubation opportunities for secondary school programs before the semicolon; and
 (2)in paragraph (5)(C), by inserting or mentoring programs that connect school leaders with mentors who are representatives of local businesses.
 (b)ReauthorizationThe Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended— (1)in section 9 (20 U.S.C. 2307), by striking fiscal years 2007 through 2012 and inserting fiscal years 2016 through 2020;
 (2)in section 114(e) (20 U.S.C. 2324(e)), by striking fiscal years 2007 through 2012 and inserting fiscal years 2016 through 2020; (3)in section 117(i) (20 U.S.C. 2327(i)), by striking fiscal years 2007 through 2012 and inserting fiscal years 2016 through 2020;
 (4)in section 118(g) (20 U.S.C. 2328(g)), by striking fiscal years 2007 through 2012 and inserting fiscal years 2016 through 2020; and (5)in section 206 (20 U.S.C. 2376), by striking fiscal year 2007 and each of the 5 succeeding fiscal years and inserting each of fiscal years 2016 through 2020.
						362.Interagency committee
 (a)In generalThe Secretary of Labor and the Secretary of Education shall jointly establish an interagency committee, in order to coordinate programs, activities, and services carried out under the Workforce Innovation and Opportunity Act with programs, activities, and services carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 (b)Composition of committeeThe interagency committee established under subsection (a) shall consist of 10 members, 5 of whom shall be employees or officers of the Department of Education and appointed by the Secretary of Education, and 5 of whom shall be employees or officers of the Department of Labor and appointed by the Secretary of Labor.
 (c)ReportThe interagency committee shall prepare and submit to the Secretary of Labor, the Secretary of Education, and Congress, an annual report regarding—
 (1)the actions taken and improvements made during the preceding year to better coordinate programs, activities, and services carried out under the Workforce Innovation and Opportunity Act with programs, activities, and services carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); and
 (2)recommendations for further actions or improvements to better the coordination of programs, activities, and services carried out under the Workforce Innovation and Opportunity Act with programs, activities, and services carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
						ESupport for parents
				371.State and local parenting grant programs
					(a)Grants authorized
 (1)In generalFrom amounts made available to carry out this section and not reserved under paragraph (2), the Secretary shall award grants, on a competitive basis, to eligible agencies to enable the eligible agencies to support parents of children in prekindergarten programs or elementary schools through the activities described in subsection (c).
 (2)ReservationFor each fiscal year, the Secretary shall reserve not more than 1 percent of the amount made available to carry out this section for the Secretary of the Interior to carry out activities consistent with this section for Indian children.
						(b)Application
 (1)In generalAn eligible agency that desires a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsAn eligible agency receiving a grant under this section shall use grant funds to—
 (1)build the capacity of parents of to evaluate and select appropriate childcare; (2)build the capacity of parents to serve as partners with school teachers and administrators; and
 (3)provide parents with access to job skills and training needed for successful employment. (d)Reports (1)Reports by granteesNot later than 60 days after the end of the grant period for a grant under this section, each eligible agency receiving such grant shall prepare and submit a report to the Secretary regarding the progress made under the grant.
 (2)Reports by SecretaryNot later than 60 days after the receipt of the report described in paragraph (1), the Secretary shall prepare and submit to Congress a report regarding the grant program under this section.
 (e)DefinitionsIn this section, the term eligible agency means a State educational agency or a local educational agency. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 4 succeeding fiscal years.
					FCollege affordability
				376.Student loan refinancing
					(a)Program
 authoritySection 451(a) of the Higher Education Act of 1965 (20 U.S.C. 1087a(a)) is amended—
 (1)by striking and (2) and inserting (2); and
 (2)by inserting ; and (3) to make loans under section 460A and section 460B after section 459A.
 (b)Refinancing ProgramPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following:
						
							460A.Refinancing FFEL and Federal Direct Loans
								(a)In
 generalBeginning not later than 180 days after the date of enactment of the Saving Our Next Generation Act, the Secretary shall establish a program under which the Secretary, upon the receipt of an application from a qualified borrower, makes a loan under this part, in accordance with the provisions of this section, in order to permit the borrower to obtain the interest rate provided under subsection (c).
								(b)Refinancing Direct
				Loans
									(1)Federal Direct
 LoansUpon application of a qualified borrower, the Secretary shall repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan of the qualified borrower, for which the first disbursement was made, or the application for the consolidation loan was received, before July 1, 2013, with the proceeds of a refinanced Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan, respectively, issued to the borrower in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the original loan.
 (2)Refinancing FFEL program loans as refinanced Federal Direct LoansUpon application of a qualified borrower for any loan that was made, insured, or guaranteed under part B and for which the first disbursement was made, or the application for the consolidation loan was received, before July 1, 2010, the Secretary shall make a loan under this part, in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the original loan to the borrower in accordance with the following:
 (A)The Secretary shall pay the proceeds of such loan to the eligible lender of the loan made, insured, or guaranteed under part B, in order to discharge the borrower from any remaining obligation to the lender with respect to the original loan.
 (B)A loan made under this section that was originally— (i)a loan originally made, insured, or guaranteed under section 428 shall be a Federal Direct Stafford Loan;
 (ii)a loan originally made, insured, or guaranteed under section 428B shall be a Federal Direct PLUS Loan;
 (iii)a loan originally made, insured, or guaranteed under section 428H shall be a Federal Direct Unsubsidized Stafford Loan; and
 (iv)a loan originally made, insured, or guaranteed under section 428C shall be a Federal Direct Consolidation Loan.
 (C)The interest rate for each loan made by the Secretary under this paragraph shall be the rate provided under subsection (c).
										(c)Interest
				rates
 (1)In generalThe interest rate for the refinanced Federal Direct Stafford Loans, Federal Direct Unsubsidized Stafford Loans, Federal Direct PLUS Loans, and Federal Direct Consolidation Loans, shall be a rate equal to—
 (A)in any case where the original loan was a loan under section 428 or 428H, a Federal Direct Stafford loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to an undergraduate student, a rate equal to the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014;
 (B)in any case where the original loan was a loan under section 428 or 428H, a Federal Direct Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to a graduate or professional student, a rate equal to the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014;
 (C)in any case where the original loan was a loan under section 428B or a Federal Direct PLUS Loan, a rate equal to the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014; and
 (D)in any case where the original loan was a loan under section 428C or a Federal Direct Consolidation Loan, a rate calculated in accordance with paragraph (2).
										(2)Interest Rates for Consolidation Loans
 (A)Method of calculationIn order to determine the interest rate for any refinanced Federal Direct Consolidation Loan under paragraph (1)(D), the Secretary shall—
 (i)determine each of the component loans that were originally consolidated in the loan under section 428C or the Federal Direct Consolidation Loan, and calculate the proportion of the unpaid principal balance of the loan under section 428C or the Federal Direct Consolidation Loan that each component loan represents;
 (ii)use the proportions determined in accordance with clause (i) and the interest rate applicable for each component loan, as determined under subparagraph (B), to calculate the weighted average of the interest rates on the loans consolidated into the loan under section 428C or the Federal Direct Consolidation Loan; and
 (iii)apply the weighted average calculated under clause (ii) as the interest rate for the refinanced Federal Direct Consolidation Loan.
 (B)Interest rates for component loansThe interest rates for the component loans of a loan made under section 428C or a Federal Direct Consolidation Loan shall be the following:
 (i)The interest rate for any loan under section 428 or 428H, Federal Direct Stafford Loan, or Federal Direct Unsubsidized Stafford Loan issued to an undergraduate student shall be a rate equal to the lesser of—
 (I)the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014; or
 (II)the original interest rate of the component loan. (ii)The interest rate for any loan under section 428 or 428H, Federal Direct Stafford Loan, or Federal Direct Unsubsidized Stafford Loan issued to a graduate or professional student shall be a rate equal to the lesser of—
 (I)the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014; or
 (II)the original interest rate of the component loan. (iii)The interest rate for any loan under section 428B or Federal Direct PLUS Loan shall be a rate equal to the lesser of—
 (I)the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014; or
 (II)the original interest rate of the component loan. (iv)The interest rate for any component loan that is a loan under section 428C or a Federal Direct Consolidation Loan shall be the weighted average of the interest rates that would apply under this subparagraph for each loan comprising the component consolidation loan.
 (v)The interest rate for any eligible loan that is a component of a loan made under section 428C or a Federal Direct Consolidation Loan and is not described in clauses (i) through (iv) shall be the interest rate on the original component loan.
 (3)Fixed RateThe applicable rate of interest determined under paragraph (1) for a refinanced loan under this section shall be fixed for the period of the loan.
									(d)Terms and
				conditions of loans
									(1)In
 generalA loan that is refinanced under this section shall have the same terms and conditions as the original loan, except as otherwise provided in this section.
									(2)No automatic
 extension of repayment periodRefinancing a loan under this section shall not result in the extension of the duration of the repayment period of the loan, and the borrower shall retain the same repayment term that was in effect on the original loan. Nothing in this paragraph shall be construed to prevent a borrower from electing a different repayment plan at any time in accordance with section 455(d)(3).
									(e)Definition of
				qualified borrower
 (1)In GeneralFor purposes of this section, the term qualified borrower means a borrower—
 (A)of a loan under this part or part B for which the first disbursement was made, or the application for a consolidation loan was received, before July 1, 2013; and
 (B)who meets the eligibility requirements based on income or debt-to-income ratio established by the Secretary.
 (2)Income requirementsNot later than 180 days after the date of enactment of the Saving Our Next Generation Act, the Secretary shall establish eligibility requirements based on income or debt-to-income ratio that take into consideration providing access to refinancing under this section for borrowers with the greatest financial need.
 (f)Notification to borrowersThe Secretary, in coordination with the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert borrowers of loans that are eligible for refinancing under this section that the borrowers are eligible to apply for such refinancing. The campaign shall include the following activities:
 (1)Developing consumer information materials about the availability of Federal student loan refinancing.
 (2)Requiring servicers of loans under this part or part B to provide such consumer information to borrowers in a manner determined appropriate by the Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection.
									460B.Federal Direct Refinanced Private Loan program
 (a)DefinitionsIn this section: (1)Eligible private education loanThe term eligible private education loan means a private education loan, as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)), that—
 (A)was disbursed to the borrower before July 1, 2013; and (B)was for the borrower’s own postsecondary educational expenses for an eligible program at an institution of higher education participating in the loan program under this part, as of the date that the loan was disbursed.
 (2)Federal Direct Refinanced Private LoanThe term Federal Direct Refinanced Private Loan means a loan issued under subsection (b)(1). (3)Private educational lenderThe term private educational lender has the meaning given the term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)).
 (4)Qualified borrowerThe term qualified borrower means an individual who— (A)has an eligible private education loan;
 (B)has been current on payments on the eligible private education loan for the 6 months prior to the date of the qualified borrower's application for refinancing under this section, and is in good standing on the loan at the time of such application;
 (C)is not in default on the eligible private education loan or on any loan made, insured, or guaranteed under this part or part B or E; and
 (D)meets the eligibility requirements described in subsection (b)(2). (b)Program authorized (1)In generalThe Secretary, in consultation with the Secretary of the Treasury, shall carry out a program under which the Secretary, upon application by a qualified borrower who has an eligible private education loan, shall issue such borrower a loan under this part in accordance with the following:
 (A)The loan issued under this program shall be in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the private education loan.
 (B)The Secretary shall pay the proceeds of the loan issued under this program to the private educational lender of the private education loan, in order to discharge the qualified borrower from any remaining obligation to the lender with respect to the original loan.
 (C)The Secretary shall require that the qualified borrower undergo loan counseling that provides all of the information and counseling required under clauses (i) through (viii) of section 485(b)(1)(A) before the loan is refinanced in accordance with this section, and before the proceeds of such loan are paid to the private educational lender.
 (D)The Secretary shall issue the loan as a Federal Direct Refinanced Private Loan, which shall have the same terms, conditions, and benefits as a Federal Direct Unsubsidized Stafford Loan, except as otherwise provided in this section.
 (2)Borrower eligibilityNot later than 180 days after the date of enactment of the Saving Our Next Generation Act, the Secretary, in consultation with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall establish eligibility requirements—
 (A)based on income or debt-to-income ratio that take into consideration providing access to refinancing under this section for borrowers with the greatest financial need;
 (B)to ensure eligibility only for borrowers in good standing; (C)to minimize inequities between Federal Direct Refinanced Private Loans and other Federal student loans;
 (D)to preclude windfall profits for private educational lenders; and (E)to ensure full access to the program authorized in this subsection for borrowers with private loans who otherwise meet the criteria established in accordance with subparagraphs (A) and (B).
										(c)Interest rate
 (1)In generalThe interest rate for a Federal Direct Refinanced Private Loan is— (A)in the case of a Federal Direct Refinanced Private Loan for a private education loan originally issued for undergraduate postsecondary educational expenses, a rate equal to the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014; and
 (B)in the case of a Federal Direct Refinanced Private Loan for a private education loan originally issued for graduate or professional degree postsecondary educational expenses, a rate equal to the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014.
 (2)Combined undergraduate and graduate study loansIf a Federal Direct Refinanced Private Loan is for a private education loan originally issued for both undergraduate and graduate or professional postsecondary educational expenses, the interest rate shall be a rate equal to the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2013, and ending on June 30, 2014.
 (3)Fixed RateThe applicable rate of interest determined under this subsection for a Federal Direct Refinanced Private Loan shall be fixed for the period of the loan.
 (d)No inclusion in aggregate limitsThe amount of a Federal Direct Refinanced Private Loan, or a Federal Direct Consolidated Loan to the extent such loan was used to repay a Federal Direct Refinanced Private Loan, shall not be included in calculating a borrower's annual or aggregate loan limits under section 428 or 428H.
 (e)No eligibility for service-Related repaymentNotwithstanding sections 428K(a)(2)(A), 428L(b)(2), 455(m)(3)(A), and 460(b), a Federal Direct Refinanced Private Loan, or any Federal Direct Consolidation Loan to the extent such loan was used to repay a Federal Direct Refinanced Private Loan, shall not be eligible for any loan repayment or loan forgiveness program under section 428K, 428L, or 460 or for the repayment plan for public service employees under section 455(m).
								(f)Private educational lender reporting requirement
 (1)Reporting requiredNot later than 180 days after the date of enactment of the Saving Our Next Generation Act, the Secretary, in consultation with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall establish a requirement that private educational lenders report the data described in paragraph (2) to the Secretary, to Congress, to the Secretary of the Treasury, and to the Director of the Bureau of Consumer Financial Protection, in order to allow for an assessment of the private education loan market.
 (2)Contents of reportingThe data that private educational lenders shall report in accordance with paragraph (1) shall include each of the following about private education loans (as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a))):
 (A)The total amount of private education loan debt the lender holds. (B)The total number of private education loan borrowers the lender serves.
 (C)The average interest rate on the outstanding private education loan debt held by the lender. (D)The proportion of private education loan borrowers who are in default on a loan held by the lender.
 (E)The proportion of the outstanding private education loan volume held by the lender that is in default.
 (F)The proportions of outstanding private education loan borrowers who are 30, 60, and 90 days delinquent.
 (G)The proportions of outstanding private education loan volume that is 30, 60, and 90 days delinquent.
 (g)Notification to borrowersThe Secretary, in coordination with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert borrowers about the availability of private student loan refinancing under this section..
					(c)Amendments to
 public service repayment plan provisionsSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—
 (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
 (2)by inserting after paragraph (2) the following:
							
								(3)Special rules
				for section 460A loans
									(A)Refinanced
 Federal Direct loansNotwithstanding paragraph (1), in determining the number of monthly payments that meet the requirements of such paragraph for an eligible Federal Direct Loan refinanced under section 460A that was originally a loan under this part, the Secretary shall include all monthly payments made on the original loan that meet the requirements of such paragraph.
									(B)Refinanced FFEL
 loansIn the case of an eligible Federal Direct Loan refinanced under section 460A that was originally a loan under part B, only monthly payments made after the date on which the loan was refinanced may be included for purposes of paragraph (1).;
				and
 (3)in paragraph (4)(A) (as redesignated by paragraph (1)), by inserting (including any Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan refinanced under section 460A) before the period at the end.
						(d)Income-Based
 repaymentSection 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended by adding at the end the following:
						
							(f) Special rule
				for refinanced loans
 (1)Refinanced Federal Direct and FFEL loansIn calculating the period of time during which a borrower of a loan that is refinanced under section 460A has made monthly payments for purposes of subsection (b)(7), the Secretary shall deem the period to include all monthly payments made for the original loan, and all monthly payments made for the refinanced loan, that otherwise meet the requirements of this section.
 (2)Federal Direct Refinanced Private LoansIn calculating the period of time during which a borrower of a Federal Direct Refinanced Private Loan under section 460B has made monthly payments for purposes of subsection (b)(7), the Secretary shall include only payments—
 (A)that are made after the date of the issuance of the Federal Direct Refinanced Private Loan; and
 (B)that otherwise meet the requirements of this section.. 377.Publicity of the public loan repayment plan for public service employeesThe Secretary shall conduct a program to increase publicity about the repayment plan for public service employees under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), including through guidance counselors at secondary schools.
 378.Student loans allowed to be discharged in bankruptcySection 523(a)(8) of title 11, United States Code, is amended by striking dependents, for and all that follows through the end of subparagraph (B) and inserting dependents, for a private education loan (as defined in section 140 of the Truth in Lending Act (15 U.S.C. 1650)) made by a private educational lender (as defined under such section 140) or an educational benefit overpayment or loan made, insured, or guaranteed by a governmental unit or made under any program funded in whole or in part by a governmental unit or an obligation to repay funds received from a governmental unit as an educational benefit, scholarship, or stipend;.
				379.Requirements for private educational lenders regarding discharge of student loans
 (a)In generalSection 140 of the Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the following new subsection:
						
							(g)Requirements regarding discharge of private education loans
								(1)Cosigner requirements
 (A)Cosigner release requirementsIf a private education loan has a cosigner who is jointly liable for such loan, a private educational lender shall include a process for releasing the cosigner from any obligations on the loan and in such process the lender—
 (i)shall make the criteria for obtaining the release clear, transparent, and easily accessible via the website of the private educational lender;
 (ii)shall notify the borrower if the borrower is eligible to release a cosigner; (iii)shall, if denying a request to release a cosigner, provide an explanation for the denial and offer the borrower an opportunity to correct the request; and
 (iv)may not change the terms of the release to impose additional duties on the borrower or cosigner over the duration of the private education loan.
 (B)Cosigner requirements regarding death, disability, or bankruptcy of cosignerNotwithstanding any provision in a private education loan agreement that contains a process for releasing a cosigner from obligations on the loan, a private educational lender shall, upon receiving notification of the death, disability, inability to engage in any substantial gainful activity, or bankruptcy of the cosigner—
 (i)notify the borrower about the borrower’s rights under the private education loan agreement regarding the release of the cosigner; and
 (ii)if the borrower continues to make on-time payments (in the amount determined prior to the death, disability, or bankruptcy of the cosigner) on the private education loan, provide a period of time of not less than 90 days for the borrower to follow the process for release of the cosigner before deeming the borrower to be in default, changing the terms of the loan, accelerating the repayment terms of the loan, or notifying consumer reporting agencies (as defined in section 603(f)) of a change in the status of the loan.
 (2)Borrower requirements regarding death, disability, or bankruptcy of borrowerIn the event of the death, disability, or inability to engage in any substantial gainful activity of a borrower of a private educational loan, neither the estate of the borrower nor any cosigner of such private educational loan shall be obligated to repay the outstanding principle and interest on the loan.
 (3)DefinitionsFor the purposes of this subsection— (A)the term cosigner—
 (i)means any individual who is liable for the obligation of another without compensation, regardless of how designated in the contract or instrument;
 (ii)includes any person whose signature is requested as condition to grant credit or to forbear on collection; and
 (iii)does not include a spouse of an individual referred to in clause (i) whose signature is needed to perfect the security interest in the loan; and
 (B)with respect to a borrower or cosigner, the term death, disability, or inability to engage in any substantial gainful activity—
 (i)means any condition described in section 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)); and
 (ii)shall be interpreted by the Bureau in such a manner as to conform with the regulations prescribed by the Secretary of Education under section 437(a) of such Act (20 U.S.C. 1087(a)) to the fullest extent practicable, including safeguards to prevent fraud and abuse..
 (b)RulemakingNot later than the end of the 1-year period following the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall issue regulations to carry out section 140(g) of the Truth in Lending Act.
					380.Prohibitions for consumer reporting agencies and furnishers of information to consumer reporting
			 agencies related to private education loans
 (a)Prohibition for consumer reporting agenciesSubsection (a) of section 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following new paragraph:
						
 (7)Default on a private education loan (as defined in section 140(a)) resulting from accelerated repayment terms of the loan after the death, disability, inability to engage in any substantial gainful activity, or bankruptcy of a cosigner who is jointly liable for the loan..
 (b)Prohibition for furnishers of information to consumer reporting agenciesParagraph (1) of section 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(1)) is amended by adding the following new subparagraph:
						
 (E)Reporting information on private education loansA private educational lender (as defined in section 140(a)) or the servicer of a private education loan (as defined in such section) shall not furnish any information relating to the loan to any consumer reporting agency if the consumer defaulted on the loan due to accelerated repayment terms of the loan after the death, disability, inability to engage in any substantial gainful activity, or bankruptcy of a cosigner who is jointly liable for the loan..
 381.Entrance counseling assessmentSection 485(l) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)) is amended by adding at the end the following:
					
 (3)AssessmentIn addition to the other requirements of this subsection, each eligible institution shall, prior to certifying a Federal direct loan under part D for disbursement to a student (other than a Federal Direct Consolidation Loan or a Federal Direct PLUS loan made on behalf of a student), ensure that the student complete an assessment (which shall be completed online) demonstrating the student's understanding of the terms and conditions of the loan that the student will receive, including the terms and conditions of repayment and the consequences of failing to repay the loan..
				382.National grant to develop and pilot measures of accountability for value and cost-effectiveness in
			 higher education
 (a)Program authorizedFrom amounts made available to carry out this section, the Secretary shall award grants, on a competitive basis, to eligible nonprofit or educational entities to enable the eligible nonprofit or educational entities to develop, and pilot, measures of accountability for value and cost-effectiveness in higher education.
 (b)ApplicationAn eligible nonprofit or educational entity that desires a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsAn eligible nonprofit or educational entity receiving a grant shall use grant funds to identify and evaluate metrics that capture the value of higher education, based on expert recommendations, and which may include—
 (1)graduation rates of the institution of higher education; (2)social purpose and service of the education provided by the institution of higher education;
 (3)affordability of the education provided by the institution of higher education; (4)student loan default rates for the institution of higher education; and
 (5)price of attendance at the institution of higher education. (d)Reports (1)Reports by granteesNot later than 60 days after the end of the grant period for a grant under this section, the recipient of the grant shall prepare and submit a report to the Secretary regarding the progress made under the grant.
 (2)Reports by SecretaryNot later than 60 days after the receipt of the report described in paragraph (1), the Secretary shall prepare and submit to Congress a report regarding the grant program under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 3 succeeding fiscal years.
					